J-A16007-14

                              2014 Pa. Super. 181

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                  Appellee               :
                                         :
           v.                            :
                                         :
JOAN ORIE MELVIN,                        :
                                         :
                  Appellant              : No. 844 WDA 2013

           Appeal from the Judgment of Sentence May 7, 2013,
               Court of Common Pleas, Allegheny County,
            Criminal Division at No. CP-02-CR-0009885-2012


COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                  Appellee               :
                                         :
           v.                            :
                                         :
JOAN ORIE MELVIN,                        :
                                         :
                  Appellant              : No. 1974 WDA 2013

                 Appeal from the Order November 15, 2013,
                 Court of Common Pleas, Allegheny County,
              Criminal Division at No. CP-02-CR-0009885-2012

BEFORE: DONOHUE, OTT and MUSMANNO, JJ.

OPINION BY DONOHUE, J.:                           FILED AUGUST 21, 2014

     Here we decide two appeals by Appellant, Joan Orie Melvin (“Orie

Melvin”), a former Justice of the Supreme Court of Pennsylvania. First, at

docket number 844 WDA 2013, Orie Melvin appeals from the judgment of

sentence following her convictions of three counts of theft of services, 18

Pa.C.S.A. § 3926(b), and one count each for conspiracy to commit theft of
J-A16007-14


services, 18 Pa.C.S.A. § 903(a), misapplication of entrusted property, 18

Pa.C.S.A. § 4113(a), and conspiracy to tamper with or fabricate evidence,

18 Pa.C.S.A. § 903(a). For the reasons that follow, we affirm the judgment

of sentence except that we eliminate the condition that the letters of

apology to the members of the Pennsylvania judiciary be written on a

photograph of Orie Melvin in handcuffs.

     Second, at docket number 1974 WDA 2013, Orie Melvin appeals the

trial court’s sua sponte order dated November 15, 2013 staying her criminal

sentence in its entirety. On this second appeal, we reverse the trial court’s

order staying Orie Melvin’s criminal sentence and reinstate the sentence set

forth in the written sentencing order dated May 7, 2013, as modified by the

written order of the trial court on May 14, 2013 with the exception that the

condition that the letters of apology to the members of the Pennsylvania

Judiciary be written on a photograph of Orie Melvin in handcuffs is

eliminated.

     In 1990, Orie Melvin was appointed to fill a vacancy on the Court of

Common Pleas of Allegheny County, and in 1991 she was elected to serve a

full term on that court.    In 1997, she was elected as a judge on the

Superior Court of Pennsylvania, and she won a retention election for her

seat on this Court in 2007. In 2003, Orie Melvin ran, unsuccessfully, for a

seat as a Justice of the Supreme Court of Pennsylvania. In 2009, she ran

for this position again and won a 10-year term.



                                    -2-
J-A16007-14


       On May 18, 2012, the Commonwealth filed a nine-count criminal

complaint against Orie Melvin, alleging, inter alia, that she illegally used her

judicial staff as well as the legislative staff of her sister, former State

Senator Jane Clare Orie (“Jane Orie”), in connection with her 2003 and

2009 campaigns for the Supreme Court of Pennsylvania. At a preliminary

hearing on July 30-31, 2012, the magisterial district judge dismissed two

counts (official oppression and solicitation to tamper with evidence).1      On

August 14, 2012, the Commonwealth filed a seven-count information

charging Orie Melvin with three counts of theft of services (Counts 1-3),

conspiracy to commit theft of services (Count 4), misapplication of

entrusted property (Count 5), official oppression (Count 6), and conspiracy

to tamper with or fabricate evidence (Count 7). Information, 8/14/2012, at

1-3.

       A jury trial began on January 24, 2013, and on February 21, 2013,

the jury returned guilty verdicts on all counts except for Count 6, on which

it advised the trial court that it could not reach a unanimous verdict. On

May 7, 2013, the trial court sentenced Orie Melvin on Count 1 to county

intermediate punishment (house arrest) for a maximum period of three


1
   The magisterial district judge dismissed the count for official oppression
relating to Jamie Pavlot (“Pavlot”), Jane Orie’s former Chief of Staff, but
held over for trial the count (Count 6) for official oppression relating to Lisa
Sasinoski (“Sasinoski”), Orie Melvin’s former Chief Law Clerk. In addition,
the magisterial district judge dismissed the count for soliciting Pavlot to
tamper with evidence, but held over for trial the count (Count 7) for
conspiracy with Pavlot and Jane Orie to tamper with evidence.


                                     -3-
J-A16007-14


years, with the following conditions:   that she be approved for release to

attend church services, that she volunteer in a soup kitchen three times per

week, pay a $15,000 fine, and comply with DNA registration.          The trial

court imposed identical sentences with respect to Counts 3 and 4, and while

not expressly stating that the sentences for Counts 1, 3, and 4 were to run

concurrently, so indicated by ruling that all three would commence at the

same time (the date of sentencing, May 7, 2013). With respect to Counts 5

and 7, the trial court imposed terms of two years of probation and $5,000

fines. The trial court imposed no penalty on the conviction under Count 2.

      The trial court incorporated all of these terms in a written sentencing

order dated May 7, 2013. Order of Sentence, 5/7/2013, at 1-3. Not set

forth in this written sentencing order, but as described in the transcript of

the May 7, 2013 sentencing hearing, the trial court purported to impose

additional conditions on Orie Melvin, including that she was removed from

the Supreme Court of Pennsylvania and could not use the term “Justice”

while on house arrest and probation. N.T., 5/7/2013, at 63-64. The trial

court also instructed Orie Melvin that she would be required to write letters

of apology to everyone on her judicial staff that did illegal work for her

benefit at her behest. Id. at 63. Finally, the trial court directed Orie Melvin

to pose in handcuffs for a photograph taken by the court photographer, on

the front of which she would be compelled to write an apology, to be sent to

every common pleas court and intermediate appellate court judge in



                                     -4-
J-A16007-14


Pennsylvania as well as the Justices of the Supreme Court of Pennsylvania.

Id. at 64-65.

      At a subsequent sentencing hearing on May 14, 2013, the trial court

modified certain terms of Orie Melvin’s sentence. Specifically, the trial court

modified the sentences for Counts 1, 3, and 4 to provide that each count

would carry a one-year term of county intermediate punishment plus a

$15,000 fine, and that these three sentences would run consecutively to

each other.     N.T., 5/14/2013, at 3.     With respect to the sentences on

Counts 5 and 7, the trial court clarified that the two-year terms of probation

for these counts would run concurrently with each other, and consecutively

to the sentences on Counts 1, 3, and 4. Id. These modifications to Orie

Melvin’s sentence, along with other terms of the sentence announced by the

trial court on May 7, 2013 (including the writing of both types of apology

letters), were subsequently set forth first in a written Amended Order of

Sentence and later in a written Corrected Amended Order of Sentence.2



2
   Inexplicably, all three sentencing orders are dated May 7, 2013, even
though the Amended Order of Sentence and the Corrected Amended Order
of Sentence both contain terms that were not announced by the trial court
until May 14, 2013. A notation at the bottom right-hand corner of these
two orders reflects that they were printed on May 15, 2013 and May 17,
2013, respectively. In addition, all three sentencing orders were filed at the
same docket entry (“#85          05/07/2013      Order – Sentence/Penalty
Imposed”). Orie Melvin’s Reproduced Record contains only the original
Order of Sentence (R. 7714a-15a), but does not contain either Amended
Order of Sentence or the Corrected Amended Order of Sentence. The
Commonwealth did not attempt to supplement the reproduced record to
add these two sentencing orders.


                                     -5-
J-A16007-14


      On May 20, 2013, Orie Melvin filed a notice of appeal from the

judgment of sentence at docket number 844 WDA 2013.

      Orie Melvin did not write or send letters of apology as demanded by

the trial court at the sentencing hearing on May 7, 2013, and in response,

the trial court scheduled a violation of probation hearing for October 15,

2013. On September 27, 2013, Orie Melvin applied to this Court for a stay

of the requirement that she write apology letters because to do so would

violate her constitutional rights against self-incrimination. By Opinion dated

November 6, 2013, this Court granted the requested stay, indicating that it

would remain in effect “until such time as her direct appeal in this Court has

been decided.”    Commonwealth v. Melvin, 79 A.3d 1195, 1202 (Pa.

Super. 2013). In its Opinion granting the stay, this Court further indicated

that it took no position regarding the merits of any of the issues raised by

Orie Melvin on appeal. Id. Finally, this Court rejected the Commonwealth’s

request to remand the case to the trial court immediately for resentencing

because a stay would disrupt the trial court’s sentencing scheme.        Id. at

1204-05.

      Despite this Court’s express finding that “the grant of the Application

for Stay does not disrupt the trial court’s sentencing scheme,” on November

14, 2013 the trial court, on its own initiative, convened a “hearing on

adjustments” to Orie Melvin’s sentence, at which it concluded that this

Court’s stay of the apology letters did disrupt its sentencing scheme:



                                    -6-
J-A16007-14


            Now, my problem now is there seems to be, and I
            may well be overly sensitive about this, but the
            opinion I have here from the Superior Court, there
            seems to be little question as to whether or not this
            is a sentencing scheme.         This is a sentencing
            scheme. There were several parts to the sentence.
            Your client, [Orie Melvin], was placed on house
            arrest for a certain period of time. She was ordered
            to pay certain fines. And she was ordered to do
            certain things while she was part of house arrest.

            Apparently, she likes all of that except one of the
            things I asked her to do. This is Column A, this isn’t
            Column B, Mr. Casey. This is one sentence. It’s all
            the same. And because of that, and because, to be
            honest with you – I read the opinion by the Superior
            Court and it was thought provoking. I would hate to
            think that the Superior Court – well, not hate to
            think. Well, yeah. If the Superior Court tells me
            that it’s a violation of her Fifth Amendment, it may
            well be. That would ruin the sentencing scheme.
            And the thought of your client serving house arrest
            and going to the soup kitchen and doing everything
            I told her to do, on a sentence which just was
            invalid, is not just.

            So what I’m going to do today is I’m going to grant
            the supersedeas of the whole sentence, tell the
            Probation Department to cut off the bracelet and
            take the equipment out of the house. So that
            everybody understands this is one sentence.

N.T., 11/14/2013, at 4-5.     On November 15, 2013, over Orie Melvin’s

objection that the trial court lacked jurisdiction to do so, the trial court

issued an order staying her sentence in its entirety.

      On December 13, 2013, Orie Melvin filed a notice of appeal from the

trial court’s November 15, 2013 order at docket number 1974 WDA 2013.




                                     -7-
J-A16007-14


      In the appeal at docket number 844 WDA 2013, Orie Melvin raises

fifteen issues for our consideration and determination:

      I.     Whether the criminal charges against Orie Melvin
             are unconstitutional because they infringe upon the
             Judiciary’s exclusive power to supervise the courts
             under Article 5, Section 10 of the Pennsylvania
             Constitution?

      II.    Whether it violated due process to base criminal
             charges on alleged violations of an internal court
             rule governing conduct by court employees?

      III.   Whether the warrant authorizing the seizure of Orie
             Melvin’s   entire  private  email   account    was
             unconstitutionally overbroad in violation of the
             Fourth Amendment and Article 1, Section 8 of the
             Pennsylvania Constitution?

      IV.    Whether it was error to decline to appoint an out-of-
             county judge to preside over this matter involving
             Orie Melvin who is a former member of the
             Allegheny County bench and where a key
             prosecution witness is the wife of a sitting Allegheny
             County judge?

      V.     Whether the extension of the statue [sic] of
             limitations for ‘public officers or employees’ in 42
             Pa.C.S.A. § 5552(c) applies to ‘Judicial officers’ like
             Orie Melvin?

      VI.    Whether the criminal charges against Orie Melvin
             should have been dismissed with prejudice as a
             sanction for the prosecutor’s knowing introduction of
             false evidence and subornation of perjury?

      VII.   Whether the case against Orie Melvin was properly
             joined with the cases against her sister, Janine Orie,
             where the charges are factually inconsistent and
             each faces charges not filed against the other?




                                      -8-
J-A16007-14


      VIII. Whether Orie Melvin had the right to have her
            expert examine original electronic evidence seized
            by the District Attorney from the office of former
            State Senator Jane Orie?

      IX.    Whether Orie Melvin had the right to have her
             expert examine original electronic evidence in the
             possession of the Superior Court which was
             searched at the request of the District Attorney?

      X.     Whether Orie Melvin’s request for habeas corpus
             relief should have been granted as a result of the
             Commonwealth’s failure to make out a prima facie
             case on the theft of services, misapplication of
             government property and conspiracy charges at the
             preliminary hearing?

      XI.    Whether the trial court erred in excluding relevant
             evidence relating to the productivity of Orie Melvin’s
             judicial chambers as a means of negating the theft
             or diversion element of the theft of services
             charges?

      XII.   Whether the trial court deprived Orie Melvin of a fair
             trial by offering personal opinions and improperly
             commenting on the evidence in front of the jury?

      XIII. Whether the trial court erred in concluding that the
            evidence at trial was sufficient to support a
            conviction for theft of services, misapplication of
            government property and conspiracy?

      XIV. Whether it was error for the trial court to instruct
           the jury on the issue of accomplice liability after the
           jury started deliberations?

      XV.    Whether the trial court erred constitutionally, legally
             and procedurally in attempting to require Orie
             Melvin to write letters of apology as part of her
             criminal sentence while she continues to maintain
             her innocence?

Orie Melvin’s Brief at 5-8.



                                      -9-
J-A16007-14


      In the appeal at docket number 1974 WDA 2013, Orie Melvin raises

the following two issues for our review:

      I.      Whether the trial court lacked jurisdiction and
              authority to sua sponte suspend Orie Melvin’s entire
              sentence while all conditions of county intermediate
              punishment were satisfied and while Orie Melvin’s
              direct appeal was pending in this Court?

      II.     Whether the trial court violated Orie Melvin’s rights
              under the Fifth and Fourteenth Amendments to the
              United States Constitution and Article 1, Section 10
              of the Pennsylvania Constitution by sua sponte
              staying her criminal sentence after jeopardy
              attached?

Orie Melvin’s Brief at 2-3.

                    I. TRIAL AND SENTENCING CLAIMS

A. The Charges and Separation of Powers Doctrine

      For her first two issues on appeal at docket number 844 WDA 2013,

Orie Melvin contends that the trial court erred in not dismissing the charges

against     her   because     they   amounted      to   nothing   more   than   an

unconstitutional    attempt     to   criminalize    non-criminal,   court-imposed

restrictions on the political activity of judicial employees. According to Orie

Melvin, the power to discipline members of the judiciary is the exclusive

province of the Supreme Court of Pennsylvania, and that as a result, her

convictions for theft of services, conspiracy to commit theft of services, and




                                       - 10 -
J-A16007-14


misapplication of entrusted property must be dismissed.3        Orie Melvin

further argues that because the Supreme Court’s rule against political

activity by court employees does not specify any criminal sanctions for its

violation, and because no criminal statute prohibits political conduct by

court employees, she had no notice that political activity by members of her

staff could result in criminal prosecution.

      The notion of the inherent power of the judiciary is implicit in the

doctrine of separation of powers.        The separation of powers doctrine

provides that “the executive, the legislature and the judiciary are

independent, co-equal branches of government.” Beckert v. Warren, 439
A.2d 638, 642 (Pa. 1981).      The dividing lines among the three branches

“are sometimes indistinct and are probably incapable of any precise

definition.”   Stander v. Kelly, 250 A.2d 474, 482 (Pa. 1969) (plurality).

“Under the principle of separation of the powers of government, ... no

branch should exercise the functions exclusively committed to another

branch.” Sweeney v. Tucker, 375 A.2d 698, 706 (Pa. 1977).

      The Supreme Court’s authority to regulate the courts and the

members of the judiciary is set forth in Article V, Section 10 of the

Pennsylvania Constitution:



3
    In this regard, Orie Melvin makes no mention of her conviction of
conspiracy to tamper with or fabricate evidence (Count 7), and thus
presumably does not contend that this conviction should be dismissed on
this basis.


                                     - 11 -
J-A16007-14


            (a) The Supreme Court shall exercise general
            supervisory and administrative authority over all the
            courts and justices of the peace, including authority
            to temporarily assign judges and justices of the
            peace from one court or district to another as it
            deems appropriate.

                                *     *      *

            (c) The Supreme Court shall have the power to
            prescribe    general   rules   governing    practice,
            procedure and the conduct of all courts, justices of
            the peace and all officers serving process or
            enforcing orders, judgments or decrees of any court
            or justice of the peace, including … the
            administration of all courts and supervision of all
            officers of the judicial branch, if such rules are
            consistent with this Constitution and neither
            abridge, enlarge nor modify the substantive rights
            of any litigant, nor affect the right of the General
            Assembly to determine the jurisdiction of any court
            or justice of the peace, nor suspend nor alter any
            statute of limitation or repose. All laws shall be
            suspended to the extent that they are inconsistent
            with rules prescribed under these provisions.

PA. CONST. art. V, § 10.

      Pursuant to the authority conferred by these constitutional provisions,

the Supreme Court established the Code of Judicial Conduct to regulate the

activity of judges, and also issued an order dated November 24, 1998

prohibiting political activity by court employees (hereinafter, the “1998

Supreme Court Order”).       Based upon these enactments, Orie Melvin

contends that the criminal charges against her infringed upon the Supreme

Court’s exclusive power to regulate the courts of this Commonwealth. Orie




                                    - 12 -
J-A16007-14


Melvin’s Brief at 17-18. In support of this argument, Orie Melvin directs our

attention to three Supreme Court decisions.

      In Commonwealth v. Stern, 701 A.2d 568 (Pa. 1997), the Supreme

Court affirmed a trial court’s order declaring unconstitutional a statute

prohibiting the payment by lawyers of referral fees to non-lawyers. Id. at

569. The Supreme Court had already adopted a provision in the Rules of

Professional Conduct and the Rules of Disciplinary Enforcement prohibiting

lawyers from paying referral fees to non-lawyers, and thus the Supreme

Court ruled that the statute passed by the Pennsylvania Legislature

infringed upon its exclusive authority to regulate the conduct of attorneys

practicing in the Commonwealth. Id. at 573.

      Similarly, in In re Dobson, 534 A.2d 460 (Pa. 1987), the Supreme

Court rejected petitions for relief by court-appointed employees from a

Supreme Court rule prohibiting said employees from engaging in partisan

political activities. Id. at 461. Although the Supreme Court had ruled that

the election of the two petitioners to positions as school board directors

constituted partisan political activity in violation of its rule, the petitioners

contended that they were entitled to relief because amendments to the

Pennsylvania    Election   Code   permitted    candidates   for    school   board

directorships to run on multiple political tickets (essentially designating

school board directorships to be nonpartisan positions).          Based upon its

exclusive constitutional supervisory power over the judiciary, including its



                                     - 13 -
J-A16007-14


employees, the Supreme Court refused to grant the requested relief, stating

that “it is for this Court, not the legislature, to determine what amounts to

prohibited political activity by judicial employees.” Id. at 464.

      Finally, in Kremer v. State Ethics Commission, 469 A.2d 593 (Pa.

1983), the Supreme Court found unconstitutional as applied to judges the

financial disclosure requirements in the state’s Ethics Act applicable to

candidates running for office. Id. at 594. The Supreme Court ruled that

the Code of Judicial Conduct applicable to judges set forth detailed

provisions specifically designed to prevent conflicts of interest (financial and

otherwise), and that these provisions advanced the same interests sought

to be preserved through enforcement of the Ethics Act. Id. at 595-96. The

Supreme Court thus determined that application of the provisions of the

Ethics Act was unconstitutional as applied to judges, as the conduct of

judges running for office “must be accomplished through rules promulgated

by this Court and not by legislative enactment.” Id. at 596.

      Orie Melvin argues that Stern, Dobson, and Kremer compel the

conclusion that in her case “the District Attorney is seeking to criminalize

conduct that is already the subject of regulation by the Supreme Court.”

Orie Melvin’s Brief at 22. We disagree. In those three cases, the Supreme

Court had adopted rules regulating the specific conduct of attorneys and

judges, thus establishing in each instance the Supreme Court’s intention to

exercise its authority to regulate the conduct at issue. More importantly, in



                                     - 14 -
J-A16007-14


each of those cases, the Legislature attempted to regulate precisely the

same conduct covered by the Supreme Court rules. That symmetry does

not exist in this case.    While the Supreme Court has adopted a rule

prohibiting political activity by court employees, Orie Melvin was not

criminally prosecuted for using her judicial staff to advance her political

aspirations.4 None of the crimes for which she was prosecuted or convicted

specifically proscribes political activity.5 Instead she was prosecuted for the



4
  We note that in its charge to the jury, the trial court instructed the jury
that Orie Melvin was not being prosecuted for violation of the court rule
against political activity:

            You have heard testimony about the Supreme Court
            Order dated November 24, 1998, prohibiting certain
            criminal activity by court employees.       It is in
            evidence as [Orie Melvin’s] Exhibit Q. This Order is
            a work rule that applies to court employees. It is
            not a criminal law. A violation of a work rule is not
            a crime. You are instructed you may not base your
            verdict of guilt or innocence in any way on any
            alleged violation of a court rule.

N.T., 2/15/2013, at 2805-06.

The 1998 Supreme Court Order was irrelevant to the charges against Orie
Melvin. In the absence of any such order, it remained a violation of the
theft of services statute, 18 Pa.C.S.A. § 3926(b), to use Commonwealth
paid employees for activities inuring to her personal benefit.

Because we agree that Orie Melvin was not convicted for violating the
Supreme Court’s rule against political activity, we likewise conclude that her
convictions are not unconstitutional for lack of notice of potential criminal
sanctions.
5
  Section (b) of 18 Pa.C.S.A. § 3926, entitled “Theft of services,” provides
as follows: “Diversion of services -- A person is guilty of theft if, having


                                    - 15 -
J-A16007-14


use, or rather the misuse, of her judicial staff in violation of criminal

statutes   prohibiting   the   diversion      of   services   belonging   to   the

Commonwealth to her own personal benefit.             The political nature of the

conduct did not serve as the basis of the criminal conviction. Any conduct

by her judicial staff that inured to Orie Melvin’s personal benefit constituted

a diversion of services from the Commonwealth, whether or not said

conduct violated the 1998 Supreme Court Order against political activity. In

sum, Orie Melvin’s convictions were based on her theft of services by using

her judicial staff and her sister’s senatorial staff, all of whom were paid with




control over the disposition of services of others to which he is not entitled,
he knowingly diverts such services to his own benefit or to the benefit of
another not entitled thereto.” 18 Pa.C.S.A. § 3926(b).

Section (a) of 18 Pa.C.S.A. § 903, entitled “Criminal conspiracy,” provides
that a person “is guilty of conspiracy with another person or persons to
commit a crime if with the intent of promoting or facilitating its commission
he: (1) agrees with such other person or persons that they or one or more
of them will engage in conduct which constitutes such crime or an attempt
or solicitation to commit such crime; or (2) agrees to aid such other person
or persons in the planning or commission of such crime or of an attempt or
solicitation to commit such crime.” 18 Pa.C.S.A. § 903(a).

Section (a) of 18 Pa.C.S.A. § 4113, entitled “Misapplication of entrusted
property of government or financial institutions,” states that “[a] person
commits an offense if he applies or disposes of property that has been
entrusted to him as a fiduciary, or property of the government or of a
financial institution, in a manner which he knows is unlawful and involves
substantial risk of loss or detriment to the owner of the property or to a
person for whose benefit the property was entrusted.” 18 Pa.C.S.A. §
4113(a).


                                     - 16 -
J-A16007-14


taxpayer dollars to advance her campaign for a seat on the Pennsylvania

Supreme Court.6

B. The Search Warrant For Personal Emails

      For her third issue on appeal, Orie Melvin argues that a warrant

authorizing the seizure of her personal emails at oriemelvin@yahoo.com

and   judgeoriemelvin4supreme@yahoo.com       was   overbroad.7     For   the



6
   In addition to the 1998 Supreme Court Order, Orie Melvin likewise argues
that the adoption of the Code of Judicial Conduct evidences the Supreme
Court’s exclusive power to regulate judges. Appellant’s Brief at 17. Since
Orie Melvin makes only an amorphous, non-particularized reference to the
Code of Judicial Conduct, we note generally the following to highlight the
faulty predicate for her analysis. Orie Melvin was charged with crimes that
took place during her 2003 and 2009 campaigns for the seat of a justice of
the Pennsylvania Supreme Court. During these respective campaigns, Orie
Melvin was a judge of the Superior Court of Pennsylvania. In 2003 and
2009, Orie Melvin (and all judges and justices in this Commonwealth) were
bound by the Code of Judicial Conduct. Matter of Chiovero, 570 A.2d 57,
60 (Pa. 1990) (the Code of Judicial Conduct imposes standards of conduct
upon the judiciary). The Code of Judicial Conduct during both of these time
periods was essentially unchanged since, although it was amended in 2005,
this amendment only modified various references to ensure that they were
gender neutral. 35 Pa. Bull. 6647 (Dec. 10, 2005).

Both the pre-2005 and post-2005 versions of the Code contain seven
“canons.” Canon 2A sets forth the directive from the Pennsylvania Supreme
Court that “judges should respect and comply with the law… .” Thus, under
Orie Melvin’s theory, no judge could be prosecuted for the violation of any
criminal statute. The absurdity of this hypothesis is self-evident. Moreover,
Orie Melvin was not prosecuted for theft of services or any other crime
arising from her direct campaign activities.        Canon 7 articulates the
standards applicable to jurist candidates. Given the crimes charged, Canon
7 has no relevance to Orie Melvin’s argument.
7
   The January 5, 2010 warrant sought “[a]ll stored communications and
other files reflecting communications to or from user account/user names
oriemelvin@yahoo.com,       judgeoriemelvin4supreme@yahoo.com        AND


                                   - 17 -
J-A16007-14


reasons set forth herein, we conclude that the warrant in question was

overbroad, but that the failure to suppress the contents of the email

account at trial was harmless error.

      In its Rule 1925(a) opinion, the trial court addressed this issue as

follows:

            This issue was not presented to this Court.
            Furthermore, this issue was addressed by the
            Honorable Jeffrey A. Manning in his Memorandum
            Opinion Re: Suppression in Commonwealth v. Jane
            C. Orie and Janine Orie at CC201010285,
            CC2010010286. This Court adopts that analysis.

Trial Court Opinion, 9/12/2013, at 8.

      We conclude that the issue was in fact presented to the trial court and

the trial court’s adoption of Judge Manning’s analysis was error because

Judge Manning’s analysis and ruling were erroneous.       In the prior case

involving Jane Orie and Janine Orie, Jane Orie challenged as overbroad a

warrant seeking, inter alia, “all stored communications and other files …

between August 1, 2009 and the present, including all documents, images,

recordings, spreadsheets or any other data stored in digital format.”

Commonwealth v. Orie, 88 A.3d 983, 1008 (Pa. Super. 2014).             Judge

Manning ruled that “the search of the AOL account JaneOrie@aol.com (Com

Ex. 10) was supported by sufficient probable cause and was not overbroad


orieonthemove@yahoo.com between August 1, 2009 and the present.”
Search Warrant Continuation Pages, 1/5/2010, at 1. On appeal, Orie Melvin
does not contest the search or seizure of emails from the
judgeoriemelvin4supreme@yahoo.com account.


                                   - 18 -
J-A16007-14


or general.” Commonwealth v. Jane C. Orie and Janine Orie, CP-02-

CR-0010285-86, at 26 (Court of Common Pleas of Allegheny County,

February 4, 2011) (unpublished memorandum).           Judge Manning further

ruled that the warrant “authorized that the content of the e-mails be

searched for anything that contained information relevant to the crimes

being investigated,” and thus “cannot be considered to be overly broad.”

Id. at 26-27.

      On appeal, however, this Court concluded that the warrant was

overbroad. In so doing, we first set forth the applicable law in this area:

            Article I, Section 8 of the Pennsylvania Constitution
            provides, in pertinent part: ‘[N]o warrant to search
            any place or to seize any person or things shall
            issue without describing them as nearly as may be,
            nor without probable cause....’ 21 PA. CONST. Art. I
            § 8. This Court has explained:

                  It is a fundamental rule of law that a
                  warrant must name or describe with
                  particularity the property to be seized
                  and the person or place to be
                  searched....         The     particularity
                  requirement prohibits a warrant that is
                  not particular enough and a warrant that
                  is overbroad. These are two separate,
                  though related, issues.       A warrant
                  unconstitutional   for   its   lack     of
                  particularity authorizes a search in
                  terms so ambiguous as to allow the
                  executing officers to pick and choose
                  among an individual's possessions to
                  find which items to seize.      This will
                  result in the general ‘rummaging’
                  banned by the [F]ourth [A]mendment.
                  A warrant unconstitutional for its



                                    - 19 -
J-A16007-14


               overbreadth authorizes in clear or
               specific terms the seizure of an entire
               set of items, or documents, many of
               which will prove unrelated to the crime
               under investigation. ... An overbroad
               warrant is unconstitutional because it
               authorizes a general search and seizure.

                              *     *      *

               The language of the Pennsylvania
               Constitution requires that a warrant
               describe the items to be seized ‘as
               nearly as may be....’ The clear meaning
               of the language is that a warrant must
               describe the items as specifically as is
               reasonably possible. This requirement
               is more stringent than that of the Fourth
               Amendment, which merely requires
               particularity in the description.      The
               Pennsylvania      Constitution     further
               requires the description to be as
               particular as is reasonably possible....
               Consequently, in any assessment of the
               validity of the description contained in a
               warrant, a court must initially determine
               for what items probable cause existed.
               The sufficiency of the description must
               then be measured against those items
               for which there was probable cause.
               Any unreasonable discrepancy between
               the items for which there was probable
               cause and the description in the warrant
               requires suppression. An unreasonable
               discrepancy reveals that the description
               was not as specific as was reasonably
               possible.

          Commonwealth v. Rivera, 816 A.2d 282, 290–91
          (Pa. Super. 2003) (citations omitted), appeal
          denied, 828 A.2d 350 (Pa. 2003). Because the
          particularity requirement in Article I, Section 8 is
          more stringent than in the Fourth Amendment, if



                                  - 20 -
J-A16007-14


            the warrant is satisfactory under the Pennsylvania
            Constitution it will also be satisfactory under the
            federal Constitution.

            Furthermore, the Pennsylvania Supreme Court has
            instructed that search warrants should ‘be read in a
            common sense fashion and should not be
            invalidated by hypertechnical interpretations. This
            may mean, for instance, that when an exact
            description of a particular item is not possible, a
            generic description will suffice.’ Commonwealth v.
            Rega, 593 Pa. 659, 933 A.2d 997, 1012 (2007)
            (citation omitted), cert. denied, 552 U.S. 1316
            (2008).

Orie, 88 A.3d at 1002-03.

      We then concluded that the warrant for Jane Orie’s email account was

overbroad because while the supporting affidavit provided probable cause

that evidence of criminal activity could be found in emails in the account, it

did not justify a search of every email therein, including those with no

relation to criminal activity.        Id. at 1008-09.     Because the warrant

permitted the seizure of every email in the account without any attempt to

distinguish the potentially relevant emails from those unrelated to the

investigation,   it   permitted   a   general   search   and   seizure   that   was

unconstitutionally overbroad. Id.

      The analysis in the Orie case did not, however, end there. In Orie,

we declined to reverse Judge Manning’s denial of the suppression motion

based upon the “unique facts” presented. Id. at 1008. In particular, the

evidence there showed that while law enforcement had seized Jane Orie’s




                                       - 21 -
J-A16007-14


entire email account, it did not conduct a search of its contents until after

obtaining a second warrant that provided the particularity that the first

warrant had lacked. Id. at 1009. The evidence further showed that law

enforcement had conducted this search in accordance with the specific

parameters in the second warrant.     Id. at 1007.    While noting that two

warrants are neither required nor preferred with respect to such searches

and seizures, we concluded that under the “unique facts” presented, the

search of Jane Orie’s email account passed constitutional muster.     Id. at

1008 n.42.

     No such “unique facts” exist with respect to the warrant for Orie

Melvin’s email accounts. To the contrary, although the Commonwealth did

subsequently obtain a second warrant that provided the specificity lacking

in the first warrant, the certified record reflects that the Commonwealth

began its review of Orie Melvin’s emails obtained pursuant to the first

warrant before it obtained the second warrant. In the affidavit of probable

cause in support of the second warrant, the affiant (Detective Lyle M.

Graber of the Allegheny County Office of the District Attorney) explained

that when he was reviewing the documents received from Yahoo in

response to the first warrant, he noticed a number of emails with subject

lines relating to Orie Melvin’s campaign, and that upon further inspection of

these emails he came across the name of Matthew Haverstick, a lawyer for

the Senate Republican Caucus. Affidavit of Probable Cause, 1/27/2010, at



                                   - 22 -
J-A16007-14


12.   As a result, he stopped further review of the emails and sought the

second warrant, so that the documents could be reviewed by the Special

Master for privilege issues before distribution to the parties.8

      Pursuant to our analysis in Orie, therefore, we must conclude that the

warrant authorizing the seizure of Orie Melvin’s personal emails at

oriemelvin@yahoo.com       and    judgeoriemelvin4supreme@yahoo.com      was

overbroad.    Unfortunately, however, while Orie Melvin contends that her

convictions should be reversed and she should be granted a new trial, Orie

Melvin’s Brief at 35, she has not offered this Court any legal basis for

granting such relief.    Similarly, the Commonwealth does not attempt to

address the proper remedy in this case for the trial court’s failure to

suppress the emails obtained pursuant to the warrant in question.

      “An appellate court may affirm a judgment or verdict for any reason

appearing of record.” Commonwealth v. Parker, 919 A.2d 943, 948 (Pa.

2007).   In Commonwealth v. Thornton, 431 A.2d 248 (Pa. 1981), our

Supreme Court explained as follows:

             The doctrine of harmless error is a technique of
             appellate review designed to advance judicial
             economy by obviating the necessity for a retrial
             where the appellate court is convinced that a trial
             error was harmless beyond a reasonable doubt. Its
             purpose is premised on the well-settled proposition
             that ‘[a] defendant is entitled to a fair trial but not a
             perfect one.’


8
   See infra at page 49 for a more detailed discussion of the appointment
of the Special Master.


                                      - 23 -
J-A16007-14



Id. at 251 (1981). We may affirm a judgment based on harmless error sua

sponte, even if the parties did not raise the argument. Commonwealth v.

Allshouse, 36 A.3d 163, 182, 182 n.21 (Pa. 2012), cert. denied, 133 S. Ct.
2336 (U.S. 2013).

     An error involving state or federal constitutional law “can be harmless

only if the appellate court is convinced beyond a reasonable doubt that the

error is harmless.”   Commonwealth v. Story, 383 A.2d 155, 162 (Pa.

1978). The analysis is closely tied to the facts of the case and requires an

examination of the entire record.    Id. at 166 n.24; Commonwealth v.

Whiting, 517 A.2d 1327, 1333 (Pa. Super. 1986), appeal denied, 529 A.2d
1080 (Pa. 1987).

           Harmless error exists where: (1) the error did not
           prejudice the defendant or the prejudice was de
           minimis; (2) the erroneously admitted evidence was
           merely cumulative of other untainted evidence which
           was substantially similar to the erroneously admitted
           evidence; or (3) the properly admitted and
           uncontradicted    evidence     of    guilt  was    so
           overwhelming and the prejudicial effect of the error
           was so insignificant by comparison that the error
           could not have contributed to the verdict.

Commonwealth v. Hutchinson, 811 A.2d 556, 561 (Pa. 2002) (quoting

Commonwealth v. Robinson, 721 A.2d 344, 350 (Pa. 1999)), cert.

denied, 540 U.S. 858 (2003). Based upon our review of the entire certified

record on appeal, the trial court’s failure to suppress the contents of Orie

Melvin’s email account was harmless error.



                                    - 24 -
J-A16007-14


       At trial, the Commonwealth introduced 10 emails into evidence from

Orie Melvin’s email account obtained pursuant to the overbroad warrant.9

Six of these emails10 were to or from Molly Creenan (“Creenan”), a member

of Orie Melvin’s judicial staff from January 1998 through December 2009.

N.T., 2/4/2013, at 1367. While Creenan’s tenure on Orie Melvin’s judicial

staff spanned both the 2003 and 2009 political campaigns, given the scope

of the warrant, the emails at issue here relate only to the 2009 campaign.11

As a result, these six emails did not prejudice Orie Melvin, or the prejudice

was de minimis, in large part because Creenan testified that she refused to

perform any political activities during the 2009 campaign.     In particular,

Creenan testified that she reluctantly performed various political activities

during Orie Melvin’s 2003 campaign, but this changed on Election Day in

November 2003 when she refused to go to a poll site as directed by Janine




9
   In her Reply Brief, Orie Melvin initially identified 21 such emails. Orie
Melvin’s Reply Brief at 12. A review of the certified record, however,
demonstrates that while the Commonwealth marked 21 emails for
identification, it only introduced 10 of them into evidence. At oral argument
on May 20, 2014, this Court asked counsel for Orie Melvin to provide a
supplemental submission identifying all emails obtained pursuant to the
warrant at issue that were introduced into evidence at trial, at which time
counsel for Orie Melvin identified the 10 emails we discuss herein.
10
     Exhibit 34, Tabs 9, 11, 13, 14, 25, and 26.
11
   As noted hereinabove, see supra footnote 7, the warrant sought only
emails for the time period from August 1, 2009 to January 5, 2010, and
thus the documents produced in response related only to the 2009 political
campaign.


                                     - 25 -
J-A16007-14


Orie.12 Id. at 1374. When Creenan learned in December 2008 that Orie

Melvin intended to run again in the 2009 election, she testified that she

went to Orie Melvin and informed her that what she had done in 2003 “can’t

happen in 2009” and made clear to Orie Melvin that she would no longer

violate the 1998 Supreme Court Order prohibiting judicial employees from

participating in political activity. Id. at 1384-86. As a result, when asked

at trial about the six emails in question, Creenan testified that she had no

specific information about the events at issue or had not performed the

political tasks requested of her. Id. at 1414-30.

       We likewise conclude that another email13 was not prejudicial or the

prejudice was de minimis. In this email, Audrey Denise Mackie (then using

her maiden name Rasmussen), a member of Jane Orie’s legislative staff,

merely provided Janine Orie (at Orie Melvin’s request) with the telephone

number of someone who had expressed an interest in holding a fundraiser

for Orie Melvin. N.T., 1/31/2013, at 824.

       The three remaining emails introduced into evidence were cumulative

of other evidence already introduced at trial. In an email dated September

28, 2009 to John Degener (“Degener”), who served as a member of Orie



12
    According to Creenan, when she refused to go to a poll site, she was
informed that she would have to go into the judicial office to answer the
phones, even though Election Day was a paid holiday for state workers. Id.
at 1374-76.
13
     Exhibit 28, Tab 16.


                                   - 26 -
J-A16007-14


Melvin’s judicial staff from January 1998 through 2009, including as her

Chief Law Clerk from 2004 through 2009, Orie Melvin asked Degener a

question about summaries of certain pro-business decisions she had written

or joined.14 Degener testified only that he had received this email from Orie

Melvin.    N.T., 2/5/2013, at 1520.    To the extent that this email reflected

that Degener assisted Orie Melvin in the 2009 political campaign by

preparing summaries of her prior judicial decisions, this evidence was

merely cumulative of Degener’s prior testimony that he performed various

other political tasks for Orie Melvin’s 2009 campaign, including (without

reference to this particular email in question) the preparation of various

summaries of her judicial decisions. Id. at 1499.

       The final two emails at issue were to or from Pavlot.      In an email

dated August 6, 2009 (Exhibit 14, Tab 9), Pavlot forwarded to Orie Melvin

another email concerning the taking of a family photograph and video that

were subsequently used in campaign literature. N.T., 1/28/2013, at 229.

In an email chain in September 2009 relating to a “gun bash” held by an

organization with ties to the National Rifle Association (Exhibit 14, Tab 17),

Pavlot suggested to Orie Melvin that 500 “poll cards” relating to her

candidacy could be distributed to attendees, and Orie Melvin responded by

inquiring whether Josh Dott (“Dott”), a junior member of Jane Orie’s

legislative staff, could attend the event to assist her in doing so.   Id. at


14
     Exhibit 35, Tab 5.


                                      - 27 -
J-A16007-14


246-48.   These two emails, however, are merely cumulative of extensive

testimony by Pavlot regarding a wide range of political activities she

performed for the benefit of Orie Melvin’s 2009 political campaign, id. at

207-362, including providing assistance to Orie Melvin at various other

campaign events, e.g., id. at 212, 216, 263, solicitation at fundraisers, id.

at 238, 258-60, 268, obtaining endorsements from influential political

organizations, id. at 253, distributing poll cards, id. at 256, filming

campaign commercials, id. at 228, and sending Dott and other legislative

staff members to provide assistance at these activities, id. at 260, 267.

      For these reasons, we conclude that the trial court’s failure to

suppress the 10 emails seized pursuant to the warrant for Orie Melvin’s

email accounts and their use at trial by the Commonwealth was harmless

error, either because the emails were not prejudicial to Orie Melvin or the

prejudice was de minimis, or because they were cumulative of other

properly admitted evidence. Moreover, to the extent that these emails tend

to prove that Orie Melvin diverted the services of members of her judicial

staff and Jane Orie’s legislative staff for the benefit of her 2009 political

campaign, we note that the Commonwealth introduced into evidence an

overwhelming quantum of other uncontradicted evidence, from numerous

other witnesses and a large volume of other exhibits unrelated to the 10

emails in question, that likewise demonstrated Orie Melvin’s diversion of

services. Thus, the prejudicial effect of these 10 emails is insignificant by



                                    - 28 -
J-A16007-14


comparison and in our view could not have contributed to the verdict. As a

result, no relief is due on Orie Melvin’s third issue on appeal.

C. Recusal of the Entire Allegheny County Bench

      For her fourth issue on appeal, Orie Melvin contends that the trial

court erred in denying her motion for recusal of the members of the

Allegheny County bench in favor of an out-of-county trial judge. In a ruling

at the time of the preliminary hearing, Orie Melvin moved for the recusal of

all members of the Allegheny County bench and requested the assignment

of a trial judge from another judicial district to preside over all future

proceedings pursuant to Pennsylvania Rule of Judicial Administration 701C.

The trial court denied the motion, stating that it would be improper to

recuse all of the members of the Allegheny County bench, as the decision

regarding whether or not a jurist should recuse is a decision that only the

individual jurist can make. Trial Court Opinion, 6/27/2012, at 4. Instead,

the trial court indicated that a request for recusal of the trial judge assigned

to Orie Melvin’s case should be directed to that jurist. Id. at 5.

      On appeal, Orie Melvin takes issue with the trial court’s contention

that it is improper to recuse all members of a particular bench, citing to

Commonwealth ex rel. Armor v. Armor, 398 A.2d 173 (Pa. Super.

1978) (en banc). In Armor, an en banc panel of this Court ruled that in a

case where a member of the Montgomery County bench was the spouse of

a party to a child support matter, no member of the Montgomery County



                                     - 29 -
J-A16007-14


bench could preside over the case.        Id. at 356.   Specifically, this Court

ruled that although the record contained no evidence of any bias, prejudice

or unfairness on the part of any member of the local bench, “it would be

contrary to the appearance of integrity and independence of the judiciary”

and would “not promote confidence in the integrity and impartiality of the

judiciary” to allow a fellow member of the Montgomery County bar to

preside over the case. Id. at 356-57.

      Orie Melvin argues the same reasoning should apply in this case,

since she is herself a former member of the Allegheny County bench and

because an important witness in her case, her former Chief Law Clerk,

Sasinoski, is the wife of a member of the Allegheny County bench (the

Honorable Kevin G. Sasinoski). The trial court determined, however, that

Orie Melvin had not demonstrated the sort of direct conflict that clouded the

appearance of impartiality and independence in Armor.               Trial Court

Opinion, 6/27/2012, at 4-5. As the trial court noted, Orie Melvin left the

Allegheny County bench in 1997 and provided no good reasons as to why

any current members of that bench could not preside over the present case

with integrity and objectively.     Id.   Moreover, Armor involved support

payments to the judge’s spouse, and thus arguably the judge had a direct

financial interest in the outcome of the litigation. In this case, in significant

contrast, neither Sasinoski nor her husband, as non-parties, had any direct

interest in the outcome of Orie Melvin’s case. Id.



                                     - 30 -
J-A16007-14


      Orie Melvin posits that having a direct interest in the outcome of the

case is not the correct test under Armor, and that instead the appropriate

inquiry is whether “the impartiality of a judge may reasonably be

questioned if he or she is assigned to preside over a case where the

defendant is a former member of the court and a key prosecution witness is

married to a sitting judge on the court.”     Orie Melvin’s Brief at 40.   We

disagree, as we do not read Armor to contemplate the recusal of an entire

bench under the circumstances presented here. Armor involved two key

facts, namely a current member of the bench with a direct financial interest

in the outcome of the case. Armor is thus inapposite to the present case,

as there are no relevant factual parallels.     Orie Melvin’s tenure on the

Allegheny County bench ended in 1997, so she has no current relationship

as a colleague with any of its members. Moreover, neither Sasinoski nor

her husband has any direct interest (financial or otherwise) in the outcome

of Orie Melvin’s trial, and we do not believe that a witness’ spousal

relationship with a judge, without more, automatically requires the recusal

of an entire bench, as no appearance of impropriety necessarily arises from

that attenuated fact.

      In general, our Supreme Court has advised that a motion for recusal

is not directed to an entire bench, and that decisions regarding recusal must

be decided by the jurist whose impartiality is being challenged. See, e.g.,

Commonwealth v. White, 734 A.2d 374, 384 (Pa. 1999).



                                   - 31 -
J-A16007-14


            As a general rule, a motion for recusal is initially
            directed to and decided by the jurist whose
            impartiality is being challenged. In considering a
            recusal request, the jurist must first make a
            conscientious determination of his or her ability to
            assess the case in an impartial manner, free of
            personal bias or interest in the outcome. The jurist
            must then consider whether his or her continued
            involvement in the case creates an appearance of
            impropriety and/or would tend to undermine public
            confidence in the judiciary. This is a personal and
            unreviewable decision that only the jurist can make.
            … In reviewing a denial of a disqualification motion,
            we recognize that our judges are honorable, fair and
            competent.

Commonwealth v. Abu-Jamal, 720 A.2d 79, 89 (Pa.) (citations omitted),

cert. denied, 528 U.S. 810 (1998). “It is the burden of the party requesting

recusal to produce evidence establishing bias, prejudice or unfairness which

raises a substantial doubt as to the jurist's ability to preside impartially.”

Id.

      In its ruling at the time of the preliminary hearing, the trial court,

citing to Abu-Jamal, properly advised that “[w]hether the judge ultimately

assigned to this case … should recuse, is a matter that can only be

addressed by that judge.”     Trial Court Opinion, 6/27/2012, at 5.      Orie

Melvin did not, however, move for the recusal of the trial judge assigned to

the trial of her case, the Honorable Lester G. Nauhaus, and at no time

offered any evidence to establish that Judge Nauhaus could not preside over

her case without bias, prejudice, or unfairness. As a result, no relief is due

on this issue.



                                    - 32 -
J-A16007-14


D. Statute of Limitations

      For her fifth issue on appeal, Orie Melvin contends that her

convictions for crimes committed in 2003 were barred by the statute of

limitations, and that the trial court erred in ruling that 42 Pa.C.S.A. §

5552(c)(2) extended the limitations period for her crimes.          Orie Melvin

argues that section 5552(c)(2) extends the limitations period only for a

“public officer or employee” and that judges cannot be so designated. Orie

Melvin insists that judges are “judicial officers,” as that term is defined in 42

Pa.C.S.A. § 102, and thus section 5552(c)(2) does not apply in her

circumstance.

      Orie Melvin raises an issue of statutory interpretation. "In examining

this determination of statutory interpretation, our scope of review is

plenary, as it is with any review of questions of law." Joseph F. Cappelli

& Sons, Inc. v. Keystone Custom Homes, Inc., 815 A.2d 643, 645 (Pa.

Super. 2003) (quoting Phillips v. A-Best Prods. Co., 665 A.2d 1167, 1170

(Pa. 1995)).    When asked to construe a statute, "we are guided by the

principles set out in the Statutory Construction Act, 1 P.S. §§ 1501-1991."

Centolanza v. Lehigh Valley Dairies, Inc., 658 A.2d 336, 339 (Pa.

1995). Moreover, [t]he object of all statutory interpretation is to ascertain

and effectuate the intention of the General Assembly.        1 P.S. § 1921(a);

see also Carrozza v. Greenbaum, 866 A.2d 369, 384 (Pa. Super. 2004),

affirmed, 916 A.2d 553 (Pa. 2007).



                                     - 33 -
J-A16007-14


      Section 5552(c)(2) provides as follows:

            (c) Exceptions.--If the period prescribed in
            subsection (a), (b) or (b.1) has expired, a
            prosecution may nevertheless be commenced for:

                   (2) Any offense committed by a public
                   officer or employee in the course of or in
                   connection     with    his    office    or
                   employment at any time when the
                   defendant is in public office or
                   employment or within five years
                   thereafter, but in no case shall this
                   paragraph     extend    the   period    of
                   limitation otherwise applicable by more
                   than eight years.

42 Pa.C.S.A. § 5552(c)(2). 42 Pa.C.S.A. § 102 defines “judicial officer” as

“[j]udges, magisterial district judges and appointive judicial officers.”

42 Pa.C.S.A. § 102.      The phrase “public officer or employee” does not

appear to be defined anywhere in Title 42.15




15
    The trial court applied the definition of “public official” in section 1102 of
the Pennsylvania Ethics Act, 65 Pa.C.S.A. § 1102, when interpreting section
5552(c)(2). We disagree that this definition is applicable here for two
reasons. First, our Supreme Court has ruled that the Ethics Act does not
apply to judges. Kremer, 469 A.2d at 595-96. Second, the language of
the Ethics Act specifically states that its definitions apply only to the terms
in the Ethics Act itself. 65 Pa.C.S.A. § 1102 (“[t]he following words and
phrases when used in this chapter shall have … the meanings given to them
in this section …).

We likewise disagree with the trial court’s reliance on Commonwealth v.
O’Kicki, 597 A.2d 152 (Pa. Super.), appeal denied, 626 A.2d 1156 (Pa.
1991). The issue of whether a judge is a “public officer or employee” was
never raised in O’Kicki and thus our decision in that case provides no
binding authority in the present circumstance.


                                     - 34 -
J-A16007-14


       When interpreting a statute, the Statutory Construction Act dictates

that we must give plain meaning to the words therein. See 1 Pa.C.S.A. §§

1901, 1903. “Absent a definition in the statute, statutes are presumed to

employ words in their popular and plain everyday sense, and the popular

meaning of such words must prevail.” Centolanza, 658 A.2d at 340 (citing

Harris-Walsh, Inc. v. Borough of Dickson City, 216 A.2d 329 (Pa.

1966)). In this regard, our Court, guided by our Supreme Court, has held

that   “dictionary   definitions   offer   adequate   direction   for   statutory

interpretation consistent with the Statutory Construction Act.”         Zator v.

Coachi, 939 A.2d 349, 353 (Pa. Super. 2007), appeal denied, 961 A.2d 859

(Pa. 2008); Centolanza, 658 A.2d at 340 (relying on Webster’s Ninth New

Collegiate Dictionary to interpret an undefined statutory phrase).        Black’s

Law Dictionary defines “Public Official” as “[o]ne who holds or is invested

with a public office; a person elected or appointed to carry out some portion

of a government’s sovereign powers.” BLACK’S LAW DICTIONARY 1119 (8th ed.

2004).

       Employing the popular and plain everyday sense of the words, the

phrase “public officer” refers to someone who holds a public office (either by

election or appointment) or is otherwise entrusted with carrying out

functions for the Commonwealth. The intent of the legislature in enacting

section 5552(c)(2) was to extend the statute of limitations for criminal

offenses for this subset of individuals in recognition of the unique positions



                                      - 35 -
J-A16007-14


that they hold.16 As such, in our view, the legislature intended for judges,

most of whom are elected and all of whom hold respected public offices and

carry out the power of the judicial branch of government, to be included

within the ambit of section 5552(c)(2).17    Accordingly, no relief is due on

this issue.

E. Prosecutorial Misconduct

      For her sixth issue on appeal, Orie Melvin maintains that the trial

court erred in not dismissing the charges against her based upon an

egregious instance of prosecutorial misconduct relating to an exhibit

introduced during the testimony of Sasinoski. The trial court summarized

the relevant factual background of the incident as follows:

              During the direct testimony of [Sasinoski], the
              Commonwealth entered into evidence without
              objection Exhibit 32, tab #19. (Transcript of Trial
              from January 24, 2013 through February 21, 2013
              (hereinafter referred to as “TT”) at 1180). This
              exhibit was a one-page handwritten document
              stating ‘Lisa Do you have proposed answers for
              Questions 3, 8, & 10? Can I have this Monday.”.
              (TT at 1181). [Sasinoski] testified the document
              was hand-written by [Orie Melvin], and she was
              being asked to answer questions 3, 8, & 10 on a


16
     While it is true that Orie Melvin also meets the definition of “judicial
officer” under 42 Pa.C.S.A. § 102, she offers no good reason why the
phrases “judicial officer” and “public officer” are mutually exclusive of each
other. For the reasons explained herein, under section 5552(c)(2), judges
are both “judicial officers” and “public officers.”
17
    Without specifically relying on this fact in reaching our conclusion, we
note that judicial officers in Pennsylvania receive W-2 statements reporting
salaries to the federal government as employees of the Commonwealth.


                                    - 36 -
J-A16007-14


           political questionnaire. [Sasinoski] was asked, ‘That
           would be an endorsement questionnaire of a special
           interest group?’ and she relied ‘Yes’. (TT at 1181).
           The Commonwealth then went on to ask questions
           about the next exhibit.

           On cross-examination, [Sasinoski] was asked about
           a letter containing a page with eleven questions that
           at some point had been attached to the single
           handwritten document she had testified about on
           direct examination (Commonwealth Exhibit 32 tab
           #19). [Sasinoski] replied that she had not seen the
           eleven-question document before. [TT at 1201-
           1203].

           The next court day, [Orie Melvin] filed a Defense
           Motion to Dismiss Criminal Charges Due to
           Prosecutorial Misconduct. The basis for the motion
           was that the testimony of [Sasinoski] was
           erroneous. The document she had testified about,
           Commonwealth Exhibit 32 tab #19, was actually
           written in 1998 and attached to a letter discussing
           an educational event at which [Orie Melvin] was a
           panel member.         The five-page document was
           admitted into evidence as Defendant’s Exhibit H.
           The 1998 letter included eleven questions labeled
           Proposed Questions for Professional Development
           Roundtable. [Orie Melvin’s] handwritten note was
           from 1998 and had requested information for a legal
           education event, not a political endorsement
           questionnaire, as [Sasinoski] had incorrectly
           testified to on direct examination.

Trial Court Opinion, 9/12/2013, at 9-10.   After hearing oral argument on

the motion to dismiss, the trial court denied the motion, ruling that the

prosecutor was not guilty of intentional misconduct and had instead made a

“mistake.” N.T., 2/1/2013, at 1237.




                                  - 37 -
J-A16007-14


      “Our standard of review for a claim of prosecutorial misconduct is

limited to ‘whether the trial court abused its discretion.’” Commonwealth

v. Harris, 884 A.2d 920, 927 (Pa. Super. 2005) (quoting Commonwealth

v. DeJesus, 787 A.2d 394, 407 (Pa. 2001), cert. denied, 537 U.S. 1028

441 (2002)), appeal denied, 928 A.2d 1289 (Pa. 2007); Commonwealth

v. Culver, 51 A.3d 866, 871 (Pa. Super. 2012). “It is within the discretion

of the trial court to determine whether a defendant has been prejudiced by

misconduct or impropriety to the extent that a mistrial is warranted.”

Commonwealth v. Baez, 720 A.2d 711, 729 (Pa. 1998), cert. denied, 528
U.S. 827 (1999).

            The Pennsylvania Supreme Court has stated that
            ‘[t]he essence of a finding of prosecutorial
            misconduct is that the prosecutor, a person who
            holds a unique position of trust in our society, has
            abused that trust in order to prejudice and
            deliberately      mislead        [the      factfinder].”
            Commonwealth v. Pierce, 645 A.2d 189, 197 (Pa.
            1994). … Prosecutorial misconduct will justify a new
            trial where the unavoidable effect of the conduct or
            language was to prejudice the factfinder to the
            extent that the factfinder was rendered incapable of
            fairly weighing the evidence and entering an
            objective verdict. If the prosecutorial misconduct
            contributed to the verdict, it will be deemed
            prejudicial and a new trial will be required.

Commonwealth v. Francis, 665 A.2d 821, 824 (Pa. Super. 1995) (some

internal citations omitted).   More recently, our Supreme Court opined on

the meaning of the phrase, “prosecutorial misconduct,” stating:




                                    - 38 -
J-A16007-14


           The phrase ‘prosecutorial misconduct’ has been so
           abused as to lose any particular meaning. The
           claim either sounds in a specific constitutional
           provision that the prosecutor allegedly violated or,
           more frequently, like most trial issues, it implicates
           the narrow review available under Fourteenth
           Amendment due process. See Greer v. Miller, 483
U.S. 756, 765 (1987) (‘To constitute a due process
           violation, the prosecutorial misconduct must be of
           sufficient significance to result in the denial of the
           defendant's right to a fair trial.’) (internal quotation
           marks omitted); Donnelly v. DeChristoforo, 416
U.S. 637, 643 (1974) (“When specific guarantees of
           the Bill of Rights are involved, this Court has taken
           special care to assure that prosecutorial conduct in
           no way impermissibly infringes them.”). However,
           “[t]he Due Process Clause is not a code of ethics for
           prosecutors; its concern is with the manner in which
           persons are deprived of their liberty.” Mabry v.
           Johnson, 467 U.S. 504, 511 (1984).                  The
           touchstone is the fairness of the trial, not the
           culpability of the prosecutor. Smith v. Phillips,
           455 U.S. 209, 219 (1982).

Commonwealth v. Cox, 983 A.2d 666, 685 (Pa. 2009).

     Given this authority, we focus not on the culpability of the prosecutor

but rather on whether his actions deprived Orie Melvin of a fair trial by

prejudicially rendering the jury incapable of fairly weighing the evidence

and entering an objective verdict. Based upon our review of the certified

record, we conclude that the trial court did not err in denying Orie Melvin’s

motion to dismiss. We do so for two reasons. First, the prejudice to Orie

Melvin was minimal, as three other witnesses testified that law clerks were

required to fill out political questionnaires.     N.T., 2/5/2013, at 1380




                                   - 39 -
J-A16007-14


(Creenan); 1493-94 (Degener); 1629 (Katherine Squires, hereinafter,

“Squires”).

      Second, the trial court took appropriate steps to reduce any prejudice

to Orie Melvin. During Sasinoski’s testimony before the jury, the trial court

questioned Sasinoski directly and made the jury aware of the issues with

respect to the prior exhibit:

      [THE COURT]:       Your testimony was inaccurate.

      [SASINOSKI]:       Oh, okay.

      [THE COURT]:     Okay.      As a matter of fact, the
           document that it was attached to was a four page
           document from Buchanan Ingersoll, which is a
           major law firm in the City of Pittsburgh. They were
           doing a continuing legal education seminar. The
           Questions 3, 8, and 10 were proposed questions for
           the judge; is that not accurate?

      [SASINOSKI]:       I don’t have a recollection of that.

      [THE COURT]:      Okay.        This   has   been   marked   for
           identification.

              Ladies and gentlemen of the jury, you are to accept
              this as the document, this is the original document
              in which Tab 19 was, along with the attachment,
              which was submitted to Ms. Sasinoski whenever it
              was submitted. At the time that it was originally –
              the District Attorney was in possession of these
              additional pages, and they were not submitted to
              you during Ms. Sasinoski’s testimony.       Also be
              aware of the fact that [the] defense was in
              possession of these four pages. They knew they
              were attached. All right.

              There is a question as to how they were attached.
              It is the defense’s belief that they were attached



                                      - 40 -
J-A16007-14


             with a paper clip, or a staple, which is the way it is
             now, but when they got it, it was attached with a
             paper clip. And if you look at Tab 19, you will see
             that there is a paper clip. For whatever that means
             to you, take that.

N.T., 2/4/2013, at 1253-55.

      Moreover, during its charge to the jury, the trial court specifically

advised the jury that Sasinoski had provided inaccurate testimony and gave

a “false in one, false in all” instruction:

             One of the Commonwealth’s witnesses, Lisa
             Sasinoski, gave inaccurate testimony concerning a
             handwritten note which was marked and admitted
             into evidence as Commonwealth Exhibit 32, Tab
             #19.    Ms. Sasinoski testified related [sic] to a
             questionnaire from a special interest group when in
             fact it related to a continuing legal education
             seminar.

             As has been pointed out by one of the attorneys,
             there is a rule in the law which I learned as falsus in
             uno, falsus in omnibus, which translated from Latin
             means false in one, false in all. If you decide that a
             witness deliberately testified falsely about a material
             point, that is about a matter that could effect [sic]
             the outcome of this trial, you may for that reason
             alone choose to disbelieve the rest of his or her
             testimony, but you are not required to do so. You
             should consider not only the deliberate falsehood,
             but also all other factors bearing on the witness’
             credibility in deciding whether to believe other parts
             of her testimony.

N.T., 2/15/2013, at 2806-08.

      For these reasons, even to the extent that the prosecutor here

committed intentional misconduct (rather than a mere mistake, as the trial




                                       - 41 -
J-A16007-14


court concluded), it was not error to deny Orie Melvin’s motion to dismiss.

The prejudice to Orie Melvin was minimal and the trial court took

appropriate steps to clarify for the jury the precise nature of the issues

relating to the handwritten note associated with the questionnaire.18

Nothing in the certified record compels a conclusion that the jury was

rendered incapable of fairly weighing the evidence and entering an objective

verdict.

F. Propriety of Joinder of Case With Janine Orie’s Case

      For her seventh issue on appeal, Orie Melvin claims that the trial court

erred in granting the Commonwealth’s motion to join her case with that of

her sister, Janine Orie. According to Orie Melvin, the trial court “failed to

recognize or appreciate the differences that required separate trials.” Orie

Melvin’s Brief at 57.



18
    In her appellate brief, Orie Melvin details another instance of alleged
introduction of false evidence by the Commonwealth during the testimony
of Commonwealth witness Pavlot. Orie Melvin’s Brief at 55-56. The
certified record does not reflect that Orie Melvin moved for a mistrial or
other relief, however, and therefore, this issue is waived. See, e.g.,
Commonwealth v. Strunk, 953 A.2d 577, 579 (Pa. Super. 2008) (“Even
where a defendant objects to specific conduct, the failure to request a
remedy such as a mistrial or curative instruction is sufficient to constitute
waiver.”); Commonwealth v. Jones, 460 A.2d 739, 741 (Pa. 1983) (claim
of prosecutorial misconduct waived where defense counsel immediately
objected to the prosecutor's conduct but failed to request mistrial or
curative instructions); Commonwealth v. Chimenti, 524 A.2d 913, 921
(Pa. Super.) (issue was waived where defense counsel objected to a
question posed by the prosecutor but failed to ask the trial judge to do
anything further after the question had been answered), appeal denied, 533
A.2d 711 (Pa. 1987).


                                    - 42 -
J-A16007-14


      Whether cases against different defendants should be consolidated for

trial “is within the sole discretion of the trial court and such discretion will

be reversed only for a manifest abuse of discretion or prejudice and clear

injustice to the defendant.” Commonwealth v. Boyle, 733 A.2d 633, 635

(Pa. Super. 1999).      Procedurally, Rule 582 of the Pennsylvania Rules of

Criminal Procedure governs the joinder of separate criminal informations.

Rule 582 dictates, in pertinent part, as follows:

            (1) Offenses charged in separate indictments or
            informations may be tried together if:

                    (a) the evidence of each of the offenses
                    would be admissible in a separate trial
                    for the other and is capable of
                    separation by the jury so that there is
                    no danger of confusion; or

                    (b) the offenses charged are based on
                    the same act or transaction.

Pa.R.Crim.P 582(A). The severance of offenses is governed by Pa.R.Crim.P.

583, which states that the trial court “may order separate trials of offenses

or defendants, or provide other appropriate relief, if it appears that any

party may be prejudiced by offenses or defendants being tried together.”

Pa.R.Crim.P. 583.

      Based upon these rules, our Supreme Court has formulated the

following test for deciding the merits of a motion to sever:

            Where the defendant moves to sever offenses not
            based on the same act or transaction that have
            been consolidated in a single indictment or



                                     - 43 -
J-A16007-14


            information, or opposes joinder of separate
            indictments or informations, the court must []
            determine: [1] whether the evidence of each of the
            offenses would be admissible in a separate trial for
            the other; [2] whether such evidence is capable of
            separation by the jury so as to avoid danger of
            confusion; and, if the answers to these inquiries are
            in the affirmative, [3] whether the defendant will be
            unduly prejudiced by the consolidation of offenses.

Commonwealth v. Collins, 703 A.2d 418, 422 (Pa. 1997) (quoting

Commonwealth v. Lark, 543 A.2d 491, 496–97 (Pa. 1988)), cert. denied,

525 U.S. 1015 (1998).

      For Orie Melvin, the first part of the Collins test requires us to

determine whether the evidence introduced with respect to each of the

offenses would be admissible in a separate trial for the other. In a written

opinion, the trial court reviewed in considerable detail all of the charges

against both Orie Melvin and Janine Orie and concluded that joinder of the

two cases was appropriate.     Trial Court Opinion, 8/23/2012, at 14.     We

need not review the entirety of this analysis, however, since on appeal Orie

Melvin challenges just two of the trial court’s determinations.

      First, Orie Melvin argues that the conspiracy allegations against her

and Janine Orie differ in multiple respects.         At docket number CC

201010286, Janine Orie was charged with conspiring with Jane Orie and

Pavlot to use the services of Jane Orie’s legislative staff for the benefit of

Orie Melvin’s 2009 political campaign. In Count 4, Orie Melvin was charged

with conspiring with Jane Orie and Janine Orie to commit theft of services in



                                    - 44 -
J-A16007-14


connection with Orie Melvin’s 2003 and 2009 political campaigns, including

with respect to both Orie Melvin’s judicial staff and Jane Orie’s legislative

staff. Orie Melvin identifies three principle differences with these charges.

First, Orie Melvin was not alleged to have conspired with Pavlot at any time.

Second, the Janine Orie-Jane Orie-Pavlot conspiracy was only for the 2009

political campaign and did not also encompass the 2003 campaign. Third,

while Orie Melvin was charged with conspiring with Janine Orie to commit

theft of services, Janine Orie was not similarly charged with conspiring with

Orie Melvin to do so.       Orie Melvin’s Brief at 58-59.       According to Orie

Melvin, “[s]ince the alleged co-conspirators, relevant time period and object

of the charged conspiracies are not the same, the evidence was not

universally admissible.” Id. at 59.

      Nothing in the Pennsylvania Rules of Criminal Procedure or the

Collins test, however, requires a perfect identity of the charges against two

defendants before their cases may be joined for trial. While Orie Melvin has

identified   certain   differences   between    the   charges   against   the   two

defendants, she has not established that any evidence introduced against

one of the defendants would not have been admissible in a separate trial for

the other. Orie Melvin was charged and convicted of conspiring with Janine

Orie and Jane Orie to commit theft of services with respect to both her own

judicial staff and Jane Orie’s legislative staff, including in both her 2003 and

2009 political campaigns.       That made Orie Melvin and Janine Orie co-



                                       - 45 -
J-A16007-14


conspirators with respect to all of the theft of services charges, and thus

made admissible against each of them all of the acts of the other in

furtherance of the conspiracy.    See, e.g., Commonwealth v. Cimrose,

478 A.2d 1318, 1324 (Pa. Super. 1984). While Orie Melvin was not charged

with conspiring with Pavlot, she was charged and convicted, both as a

principle and by and through two accomplices (Janine Orie and Jane Orie),

of diverting the use of Jane Orie’s legislative staff for the benefit of her

2009 political campaign – the object of the conspiracy involving Pavlot. And

while there was no reciprocal charge against Janine Orie for conspiring with

Orie Melvin to divert the use of Orie Melvin’s judicial staff for the benefit of

Orie Melvin’s 2003 and 2009 political campaigns, both were separately

charged and convicted of doing precisely that (Orie Melvin in Count 3 and

Janine Orie in Count 1 at CC 201115981).

      Second, Orie Melvin contends that her case should not have been

joined with Janine Orie’s case because Janine Orie alone was charged and

convicted of tampering with and altering physical evidence, namely the

deletion of campaign-related computer files in 2009 and 2010 (Counts 3

and 4 at docket number CC 201115981).          Orie Melvin’s Brief at 60.   The

trial court rejected this argument, stating:

            The alleged acts of [Janine Orie] in attempting to
            destroy or conceal evidence of the conspiracy to
            divert services is likely to be admissible against
            [Orie Melvin] as those acts, if they are proven to
            have occurred, were arguably made in furtherance



                                     - 46 -
J-A16007-14


            of the common design of the alleged underlying
            conspiracy.     Certainly, the concealment of the
            documents that would constitute direct evidence of
            existence of the conspiracy would further the
            common design of this conspiracy: the diversion of
            the services of public employees to the private
            interests of the defendants.

Trial Court Opinion, 8/23/2012, at 8-9.

      We find no abuse of discretion in this analysis, as Janine’s acts of

tampering with evidence were in furtherance of her conspiracy with Orie

Melvin to divert public services to Orie Melvin’s benefit, thereby making

evidence of Janine’s acts admissible against Orie Melvin.            Cimrose, 478
A.2d at 1324.       In particular, we note that at trial, the Commonwealth

presented evidence to prove the existence of the underlying conspiracy

between Orie Melvin and Janine Orie, as the jury convicted Orie Melvin of

this charge (Count 4) and on appeal she does not challenge the sufficiency

of the evidence presented in support of this conviction. The cases cited by

Orie Melvin in this regard are inapposite, as they involved circumstances in

which severance should have been granted since one defendant faced

charges   for     which   the   other   defendant   clearly   bore    no   potential

responsibility.    See Commonwealth v. Brookins, 10 A.3d 1251, 1257

(Pa. Super. 2010) (“Significantly, Brookins's conduct appears to bear no

relationship to the planning and execution of the attempted kidnapping and

robbery with which Jordan, McKeiver, and Thompson were charged.”),

appeal denied, 22 A.3d 1033 (Pa. 2011); Commonwealth v. Jackson, 303



                                        - 47 -
J-A16007-14


A.2d 924, 925 (Pa. 1973) (“Since no evidence was given to link appellant to

the Oakmont robbery, the fact that the crimes were similar in nature does

not afford a sound basis for ordering their consolidation at trial.”).19

      Moving to the second part of the Collins test, Orie Melvin claims that

the evidence relating to the different charges against her and Janine Orie

were not capable of separation because “the conspiracies charged in this

case are complex, involve different persons, relate to different time periods,

and involve contradictory allegations.” Orie Melvin’s Brief at 60. The trial

court disagreed, concluding that the jury was capable of separating the

evidence presented against each defendant and following any instructions

to consider evidence against only one defendant as necessary. Trial Court

Opinion, 8/23/2012, at 9. Orie Melvin has offered no convincing argument

to suggest that the trial court abused its discretion in this regard.

      Finally, with respect to the third part of the Collins test, namely

prejudice to the defendant as a result of the joinder, we likewise conclude

that the trial court did not abuse its discretion in finding no such prejudice.

On appeal, Orie Melvin argues that the “risk was unavoidable that the jury

would cumulate the evidence of the various crimes and find guilt even



19
    Orie Melvin’s citation to Commonwealth v. Boyd, 461 A.2d 1294 (Pa.
Super. 1983), likewise provides no support for her position. Boyd did not
involve the consolidation for trial of charges against separate defendants,
but rather raised the issue of whether a single defendant should have been
tried separately for wholly unrelated drug charges, as each charge involved
“a totally discrete set of facts.” Id. at 1295-96.


                                     - 48 -
J-A16007-14


though the evidence, when considered separately and applied to each

defendant individually, does not support a conviction.” Orie Melvin’s Brief

at 62.     To the extent that the accumulation of evidence resulted in any

prejudice, it would have been to Janine Orie, as the overwhelming

preponderance of the evidence introduced at trial related to Orie Melvin’s

actions. Moreover, we note that on appeal, Orie Melvin has not identified

any specific testimony or exhibit introduced at trial against Janine Orie that

could not have been introduced at a separate trial against her alone, or

otherwise offered any basis for concluding that the introduction of any such

evidence (if it exists) resulted in any substantial prejudice to her.

G. Violation of Discovery Rights Regarding Jane Orie’s Computer
   and Electronic Evidence

         For her eighth issue on appeal, Orie Melvin asserts the trial court’s

denial of her request to inspect and examine original computer hard drives

and electronic evidence seized from the legislative office of Jane Orie

violated her rights to discovery under Rule 573(B)(1)(f) of the Pennsylvania

Rules of Criminal Procedure as secured in Brady v. Maryland, 373 U.S. 83

(1963), the Fifth and Sixth Amendments to the United States Constitution,

and Article I, Section 9 of the Pennsylvania Constitution. Orie Melvin’s Brief

at 65.

         In our prior opinion in the Jane Orie case, we described the

subpoena used to obtain electronic evidence at the former state senator’s

legislative office as follows:


                                     - 49 -
J-A16007-14


           The December 11, 2009 search warrant for Orie's
           district office identified the items to be seized and
           searched as ‘all computer hardware’; ‘software’;
           ‘documentation’ to access the computer systems
           and passwords; and electronically stored data
           referencing: Joan Orie Melvin or her 2009 political
           campaign, and checks, campaign contributions,
           thank you letters, and masthead for [Orie Melvin's]
           2009 political campaign, and Orie's 2001–2009
           elections or political campaigns, and checks,
           campaign contributions, thank you letters, and
           masthead for Orie’s 2001 through present political
           campaigns. The accompanying 13–page affidavit of
           probable cause detailed the results of the
           Commonwealth’s         investigation   and   described
           interviews with numerous employees of Orie,
           including [Joshua] Dott, Audrey Rasmussen, and
           Pavlot, who each described political campaign-
           related activities conducted in the office. Pavlot
           stated she had done campaign work on legislative
           time for [Jane Orie] since 2001, as well as campaign
           work for Orie's sister, [Orie Melvin], in 2009, and
           she described those duties.          Pavlot and other
           staffers indicated that legislative computers and
           other office equipment were used for campaign-
           related purposes.

Orie, 88 A.3d at 1005.

     Jane Orie and the Senate Republican Caucus both asserted various

claims of privilege with respect to the seized materials, including attorney-

client privilege and the Speech and Debate Clause legislative privilege

(Article II, Section 15 of the Pennsylvania Constitution). On December 29,

2009, the Honorable John A. Zottola, the Supervising Judge of the Grand

Jury, appointed a Special Master (former Duquesne Law Professor Bruce

Antowiak), to review for privilege all of the evidence seized in connection




                                   - 50 -
J-A16007-14


with Orie-related warrants. Id. at 1004. According to Detective Graber, all

seized evidence was delivered (pursuant to a process established by Judge

Zottola) to the Special Master.   After his review, the Special Master then

sent the evidence to Judge Zottola, who (after his own review) sent, inter

alia, “a redacted viewable version” of the seized hard drives back to the

District Attorney’s office. Id. at 1005 n.23; N.T., 12/13/2010, at 77-78. In

Orie, we concluded that this process ensured that all of the seized evidence

was reviewed by the Special Master and Judge Zottola before any of it was

turned over to the District Attorney’s office, and that the purpose of the

process was to guarantee that the District Attorney’s office “had access only

to non-privileged documents.” Orie, 88 A.3d at 1004, 1011.

      In April of 2010, the Senate Republican Caucus obtained forensic

images of the hard drives seized from Jane Orie’s office. N.T., 12/14/2010,

at 269. On October 29, 2012, the trial court granted Orie Melvin’s motion

and directed the Senate Republican Caucus to make available to Orie Melvin

“all original electronic evidence which, in whole or in part, was examined or

searched in response to requests made by or subpoenas served by the

Allegheny County District Attorney’s Office.” Trial Court Order, 10/29/2012,

at 1. On November 7, 2012, after receipt of a motion for reconsideration

filed by the Senate Republican Caucus, the trial court vacated its prior order

and referred the matter to Judge Zottola.     On two subsequent occasions,

Judge Zottola denied requests by Orie Melvin for the original hard drives.



                                    - 51 -
J-A16007-14


N.T., 12/21/2012, at 51-52 (“What it does is eliminate the safeguards that

the Court put in place with respect to privileged information.”); N.T.,

1/11/2013, at 18-19.

      In   Brady,   the   United   States       Supreme     Court   held   that   “the

suppression by the prosecution of evidence favorable to an accused upon

request violates due process where the evidence is material either to guilt

or to punishment irrespective of the good faith or bad faith of the

prosecution.” Brady, 373 U.S. at 87. A Brady violation occurs when: (1)

the prosecutor has suppressed evidence; (2) the evidence, whether

exculpatory or impeaching, is helpful to the defendant; and (3) the

suppression prejudiced the defendant.           Commonwealth v. Paddy, 800
A.2d 294, 305 (Pa. 2002).

      Rule 573 of the Pennsylvania Rules of Criminal Procedure was

promulgated in response to the dictates of Brady.              Commonwealth v.

Green, 640 A.2d 1242, 1246 (Pa. 1994).               Rule 573 provides, in relevant

part, as follows:

      Rule 573. Pretrial Discovery and Inspection

                                   *     *       *

      (B) Disclosure by the Commonwealth.

            (1) Mandatory. In all court cases, on request by the
            defendant, and subject to any protective order
            which the Commonwealth might obtain under this
            rule, the Commonwealth shall disclose to the
            defendant's attorney all of the following requested



                                       - 52 -
J-A16007-14


           items or information, provided they are material to
           the instant case. The Commonwealth shall, when
           applicable, permit the defendant's attorney to
           inspect and copy or photograph such items.

                 (a) Any evidence favorable to the
                 accused that is material either to guilt or
                 to punishment, and is within the
                 possession or control of the attorney for
                 the Commonwealth;

                                *     *      *

                 (f) any tangible objects, including
                 documents, photographs, fingerprints,
                 or other tangible evidence.

Pa.R.Crim.P. 573(B). Upon a finding of violation of Rule 573, the trial court

“may order such party to permit discovery or inspection, may grant a

continuance, or may prohibit such party from introducing evidence not

disclosed, other than testimony of the defendant, or it may enter such other

order as it deems just under the circumstances.” Pa.R.Crim.P. 573(E).

     In this case, Orie Melvin does not deny that she received all of the

evidence obtained by the Commonwealth after the privilege reviews by the

Special Master and Judge Zottola.         Instead, Orie Melvin argues that

pursuant to Rule 573(B)(1)(f), she had a right to inspect and examine the

original computer equipment seized from Jane Orie’s legislative office. Orie

Melvin’s Brief at 63.    She further contends that this is a matter of

fundamental fairness, as “the Commonwealth was permitted to search the

computer equipment for potentially relevant information and was permitted




                                    - 53 -
J-A16007-14


to introduce evidence from that equipment at trial but Orie Melvin was

denied the same opportunity.” Id. at 65.

      We disagree for several reasons. First, Orie Melvin has not cited to

any evidence in the certified record to support her claim that the

Commonwealth had any opportunity to search the original computer

equipment seized from Jane Orie’s office.            As set forth hereinabove, the

District Attorney’s office had no access to the original computer equipment

or other evidence seized from Jane Orie’s office, as it was within the

exclusive control of Judge Zottola and the Special Master. Both the District

Attorney and Orie Melvin received the same access to the same non-

privileged evidence forthcoming after the privilege reviews.                In her

appellate brief, Orie Melvin has not identified for this Court any evidence the

Commonwealth introduced at trial obtained from Jane Orie’s office to which

she was denied access (either by the trial court, Judge Zottola, or the

Commonwealth).

      Second,   Brady    and   Rule    573     set    forth   the   Commonwealth’s

obligations to provide discovery materials that are within its possession to

the defense.     See Pa.R.Crim.P. 573(B)(1) (“the Commonwealth shall

disclose to the defendant’s attorney”); Commonwealth v. Collins, 957
A.2d 237, 253 (Pa. 2008) (the Commonwealth does not violate disclosure

rules when it fails to disclose to the defense evidence that it does not

possess and of which it is unaware); see also Commonwealth v.



                                      - 54 -
J-A16007-14


Boczkowski, 846 A.2d 75, 97 (Pa. 2004) (citing Commonwealth v.

Gribble, 703 A.2d 426 (Pa. 1997), abrogated on other grounds by

Commonwealth v. Burke, 781 A.2d 1136 (Pa. 2001)). As a result of the

procedures established by Judge Zottola, the Commonwealth here did not

have custody or control of the original computer equipment sought by Orie

Melvin, and had no ability to produce it to Orie Melvin.   As a result, Orie

Melvin has not established a violation of the Commonwealth’s obligations

under Brady or Rule 573.

      Finally, no Brady violation occurs when the evidence is available to

the defense through non-governmental sources.          Commonwealth v.

Carson, 913 A.2d 220, 244-45 (Pa. 2006), cert. denied, 552 U.S. 954

(2007); Commonwealth v. Morris, 822 A.2d 684, 696 (Pa. 2003);

Paddy, 800 A.2d at 305. The certified record in this case establishes that

the non-governmental entities asserting privilege claims with respect to the

evidence in question, including the Senate Republican Caucus and Jane

Orie, had duplicate copies of the hard drives removed from Jane Orie’s

office.   N.T., 1/11/2013, at 18-19.   Orie Melvin could presumably have

obtained the requested access to these sources from one or more of these

entities or individuals.

H. Violation of Discovery Rights Regarding Superior Court Computer
   and Electronic Evidence

      For her ninth issue on appeal, Orie Melvin maintains that the trial

court erred in denying her requests to examine the computers used by her


                                   - 55 -
J-A16007-14


judicial staff in the possession of the Superior Court.        In response to

subpoenas issued by the Commonwealth, the Administrative Office of

Pennsylvania Courts (“AOPC”) performed searches on the Superior Court’s

computers using key search terms set forth in the subpoena.                N.T.,

11/19/2012, at 8-9.     The AOPC then provided the documents produced

from these searches to the Commonwealth and to Orie Melvin.          Id.     On

October 29, 2012, the trial court, at the request of, inter alia, Orie Melvin,

entered an order directing the AOPC to “make available for inspection and

examination by the computer forensic experts of the Defendants all original

electronic evidence which, in whole or in part, was examined or searched in

response to requests made by or subpoenas served by the Allegheny

County District Attorney’s Office.” Order, 10/20/2012, at 1.

      In response, the AOPC moved for reconsideration, emphasizing that it

had not granted the Commonwealth physical access to the Superior Court’s

computers, and that instead it had merely run the searches delineated in

the Commonwealth’s subpoenas. Motion for Reconsideration of the Court’s

October 29, 2012 Order and for a Protective Order, 11/19/2012, at 2. The

AOPC objected to permitting Orie Melvin’s experts access to the Superior

Court’s computers on a variety of grounds, including that it exposed all of

the Superior Court’s judicial data -- much of which is confidential and

privileged -- to third parties, and indicated that no mechanism existed to

limit examination and inspection to information relevant to this case. Id. at



                                    - 56 -
J-A16007-14


4.   The trial court heard oral argument on November 19, 2012, at which

time counsel for Orie Melvin renewed the request for access to the Superior

Court’s computers to “test the authenticity, the validity, and the accuracy of

the information that the AOPC produced to the Commonwealth which the

Commonwealth wishes to introduce into evidence against our client.” N.T.,

11/19/2012, at 6. The trial court refused to do so, vacating its October 29,

2012 order.    The trial court permitted Orie Melvin to depose the AOPC

personnel who conducted the key word searches.

      No Brady or Rule 573 issues are presented here, as Orie Melvin does

not suggest that the Commonwealth had possession or control of the

Superior Court’s computers. Accordingly, we review the trial court’s denial

of   Orie   Melvin’s   discovery   motion    for   an   abuse   of   discretion.

Commonwealth v. Mendez, 74 A.3d 256, 260 (Pa. Super. 2013),

(“Generally, on review of an order granting or denying a discovery request,

an appellate court applies an abuse of discretion standard.”), appeal denied,

87 A.3d 319 (Pa. 2014). Here we find no abuse of discretion. Orie Melvin

offered no basis to dispute the AOPC’s contention that permitting access to

the Superior Court’s computers would provide unauthorized access to a

myriad of privileged and confidential documents, and offered no specific

procedures or methods that could have been employed to satisfy the

AOPC’s confidentiality and privilege concerns. Moreover, to the extent that

Orie Melvin sought evidence from the Superior Court’s computers that had



                                    - 57 -
J-A16007-14


not been produced by the AOPC in response to the Commonwealth’s

subpoenas, Orie Melvin could have issued her own subpoena to the AOPC

requesting the production of such information.       The certified record does

not reflect that she ever did so.

I. Defects in the Preliminary Hearing

      For her tenth issue on appeal, Orie Melvin claims that at the

preliminary hearing the Commonwealth failed to make out a prima facie

case to support the charges for theft of services, misapplication of

government property, or conspiracy to tamper with or fabricate evidence.

Orie Melvin’s Brief at 68-74.       The purpose of a preliminary hearing is to

avoid the incarceration or trial of a defendant unless there is sufficient

evidence to establish that a crime was committed and a probability that the

defendant was connected therewith. See, e.g., Commonwealth v.

Jackson, 849 A.2d 1254, 1257 (Pa. Super. 2004). Once a defendant has

gone to trial and has been found guilty of the crime or crimes charged,

however, any defect in the preliminary hearing is rendered immaterial.

See, e.g., Commonwealth v. Sanchez, 82 A.3d 943, 984 (Pa. 2013).

Because Orie Melvin was convicted of the above-referenced crimes following

a trial on the merits, she is entitled to no relief on any alleged defects in the

rulings of the magisterial district judge at the preliminary hearing.




                                       - 58 -
J-A16007-14


J. Evidence of Productivity of Orie Melvin’s Judicial Chambers

      For her eleventh issue on appeal, Orie Melvin argues the trial court

erred in refusing to permit her to admit into evidence reports relating to the

productivity of her judicial chambers in 2003 and 2009.        Our standard of

review for a trial court's evidentiary rulings is narrow, as the admissibility of

evidence is within the discretion of the trial court and will be reversed only if

the trial court has abused its discretion. Commonwealth v. Hanford, 937
A.2d 1094, 1098 (Pa. Super. 2007), appeal denied, 956 A.2d 432 (Pa.

2008). An abuse of discretion is not merely an error of judgment, but is

rather the overriding or misapplication of the law, the exercise of judgment

that is manifestly unreasonable, or the result of bias, prejudice, ill will or

partiality, as shown by the evidence of record.           Commonwealth v.

Mendez, 74 A.3d 256, 260 (Pa. Super. 2013), appeal denied, 87 A.3d 319

(Pa. 2014).

      On February 8, 2013, Orie Melvin called Delores Bianco (“Bianco”),

the Deputy Director for the Superior Court, to testify on her behalf. Bianco

testified that she had brought with her monthly reports provided to the

judicial chambers of each Superior Court judge on a monthly basis, from

2003 through 2009. N.T., 2/8/2013, at 2148-49. These reports begin in

January of each year and cumulate the included information each month,

such that the December report shows the information for the full year. Id.

According to Bianco, these monthly reports show, inter alia, the number of



                                     - 59 -
J-A16007-14


cases assigned to, and completed by, each Superior Court judge, including

Orie Melvin. Id. On cross-examination and through questions posed by the

trial judge, Bianco indicated that the reports contain only “raw numbers,”

and provide no information about the nature or complexity of the cases, or

how long or short the memoranda or opinions deciding the cases may be.

Id. at 2153-53. Similarly, Bianco acknowledged that the reports made no

attempt to reflect the quality of the memorandum or opinion. Id. at 2154.

        Prior to Bianco testifying about information in the reports specifically

relating to Orie Melvin or any other Superior Court judge, counsel for Orie

Melvin moved for the admission into evidence of the exhibits containing the

monthly reports. The trial court deferred ruling on the admissibility. Id. at

2161.

        On February 12, 2013, the trial court ruled that these monthly

reports, and four charts summarizing their contents, were irrelevant and

thus not admissible. Id. at 2536.

        On appeal, Orie Melvin contends that this evidence was relevant to

negate the Commonwealth’s accusation that she diverted judicial resources

to political activity in 2003 and 2009. As her counsel argued,

              In this case, Judge, the determination of whether or
              not the services were properly utilized by my client,
              or whether they were improperly or illegally diverted
              to an illegal exercise or non-judicial exercise is a
              determination that has to be evaluated by the fact-
              finder, the jury. That one measure, one measure,
              there may be others, but one measure is most



                                      - 60 -
J-A16007-14


            clearly what cases were decided, whether they were
            decided on time, and whether there was that
            productivity by the chambers. … That measure of
            productivity indicates that the services are being
            properly applied to the decisions of the cases before
            the Court.

Id. at 2520-21, 2535.       Counsel also asserted that the evidence bore

directly on the credibility of former members of her judicial staff who

testified that they spent a significant percentage of their workdays

performing political, rather than judicial, tasks:

            That is the very point of the argument, Judge.
            Sasinoski testifies, Squires testifies, Ms. Weibel[20]
            comes in here and testifies, and they say that there
            has been a theft, there has been a depreciation or a
            taking from the workday. Three hours a day in
            2003 by Squires. For god’s sake, the evidence of
            the productivity of the offices defies what the
            testimony – it’s a credibility challenge.

Id. at 2533.

      For the reasons that follow, we find no error in the trial court’s

decision not to admit the proffered evidence because we agree that the

proffered evidence was not relevant.       Evidence is relevant evidence if it

tends to make the existence of a material fact more or less probable than it

would be without the evidence. Pa.R.E. 401; Commonwealth v. Dillon,

925 A.2d 131, 136 (Pa. 2007).


20
    Jackelyn Weibel is a detective in the Allegheny County District Attorney’s
office who testified as an expert in forensic accounting. N.T., 2/7/2013, at
2020. She testified as to the value of the services Orie Melvin allegedly
diverted to her own use. Id. at 2048 ($27,702.68 in 2003 and $5,773.03
in 2009).


                                     - 61 -
J-A16007-14


         The trial court did not abuse its discretion in ruling that the monthly

reports were irrelevant to the charges against Orie Melvin, as we conclude

that her relevance arguments misconstrue the nature of the crime of theft

of services. To establish a theft of services under 18 Pa.C.S.A. § 3926(b),

the Commonwealth only had to establish that Orie Melvin utilized her

judicial staff for purposes other than judicial work.     The only appropriate

inquiry under section 3926(b) is whether Orie Melvin required her judicial

staff to perform, for her personal benefit, non-judicial (i.e., political)

duties,21 and it is irrelevant that they also performed their judicial tasks.

The Commonwealth had no obligation to prove that the diversion of services

resulted in an inability to complete the judicial work for which they were

employed by the Commonwealth.           As the trial court correctly observed,

“proof of no loss to the Commonwealth is not a defense to the charge of

theft of services by diversion of services.” Trial Court Opinion, 8/12/2013,

at 15.

         In addition, the monthly reports provided only statistics on the output

of the entire chambers for the relevant time periods, and thus offer no

indication as to the productivity of any particular law clerk during that

period or in general. As such, they do not, as Orie Melvin now contends,

tend to contradict the testimony of a specific law clerk regarding the portion



21
   As explained infra at 69-70, no judicial employee testified that he or she
performed political services at Orie Melvin’s direction on a volunteer basis.


                                      - 62 -
J-A16007-14


of his or her time that was spent on non-judicial tasks.22 In this regard, we

note that the monthly reports offered no insight into the productivity (or

lack thereof) of Squires or Janine Orie, who as secretaries had no direct

responsibility for researching or drafting the judicial decisions generated by

Orie Melvin’s chambers.

      Finally, even to the extent that the monthly reports in question

provided some indication of the productivity of Orie Melvin’s Superior Court

chambers as a whole, the trial court retained broad discretion to exclude

the evidence as potentially misleading or confusing to the jury. See, e.g.,

Leahy v. McClain, 732 A.2d 619, 624 (Pa. Super.), appeal denied, 751
A.2d 192 (1999); Egelkamp v. Egelkamp, 524 A.2d 501, 504 (Pa. Super.

1987); Gallegor by Gallegor v. Felder, 478 A.2d 34, 38 (Pa. Super.

1984).    Without a substantial quantum of additional information, the

monthly reports at issue here may have done more to mislead and confuse

the jury than to instruct it. For example, the monthly reports did not reflect

the number or complexity of the issues in the cases assigned to Orie Melvin

in any relevant time period, and similarly did not show how Orie Melvin’s

chambers managed its inventory of cases at specific points in time,

including, for instance, whether decisions on more complex and/or lengthy

cases were deferred until after elections in favor of simpler, more


22
   For example, Degener testified that during election periods “the appeals
were still being turned out” because the law clerks “just worked hard” at
“getting it done.” N.T., 2/5/2013, at 1491.


                                    - 63 -
J-A16007-14


straightforward and routine cases. The monthly reports also set forth only

the number of cases circulated and filed during the relevant time periods,

but do not specify the length of the individual memoranda and opinions

produced or the complexity of the analysis involved in each such decision.

Without this additional foundational information, the monthly reports may

have presented a highly misleading representation of the productivity of

Orie Melvin’s judicial staff at any specific point in time, and thus the trial

court was within its discretion to exclude this evidence on this basis.

      Because we conclude that the trial court did not abuse its discretion in

refusing to admit these monthly reports into evidence, no relief is due on

Orie Melvin’s eleventh issue on appeal.

K. Improper Comments by Trial Judge

      For her twelfth issue on appeal, Orie Melvin contends that the trial

court deprived her of a fair trial by making the following communications to

the jury:

      •     Expressed personal disbelief that court employees
            had no set or minimum work hours, N.T., 2/6/2013,
            at 1719, and after stating ‘I don’t understand any of
            this,’ proceeded to question the AOPC Human
            Resource Director himself concerning this issue, id.
            at 1729-30.        Apparently dissatisfied with the
            answers to his own questions, the court then said:
            ‘I didn’t clear anything up.’ Id. at 1733.

      •     Offered his personal opinion that time spent
            performing political tasks was not de minimis and
            the defense strategy of totaling minutes allegedly
            spent on political tasks was not credible. N.T.,



                                    - 64 -
J-A16007-14


          2/1/2013,    at    1068-69     (‘It   really  is   a
          mischaracterization. It really is. I understand that
          you are taking down two and three minutes, but
          there is so much more being done. It’s a
          mischaracterization.’).

     •    Offered his personal opinion that defense strategies
          were not coherent or persuasive. (See, e.g., N.T.,
          1/29/2013, at 429-30 (‘[T]o be perfectly honest, I
          have no idea what you are trying to do.’); N.T.,
          2/5/2013, at 1463 (‘I would really like to know
          where you are going. This is supposed to be cross-
          examination. Where are we going with this?’); Id.
          at 1466 (‘I’m reluctant to tell any lawyer how to try
          their case, but I need to know where you are going
          with this.’).

     •    Improperly limited relevant cross-examination of
          Pavlot concerning a pleading that was filed on her
          behalf in federal court because the pleading was
          signed by her lawyer, not Pavlot. N.T., 1/29/2013,
          at 463-64.

     •    Assumed that the introduction of false evidence by
          the prosecutor concerning the ‘Women in the
          Profession’ materials was a mistake, N.T., 2/1/2013,
          at 1237, and reinforced the notion of a mistake in a
          later colloquy with defense counsel, N.T., 2/4/2013,
          at 1276-77.

     •    Insisted that Sasinoski was ‘mistaken’ when she
          falsely testified that Orie Melvin took a car
          allowance from the Superior Court.         N.T.,
          2/12/2013, at 2504-08.

     •    Made inconsistent hearsay rulings that favored the
          prosecution.   For example, when the defense
          objected to admission of a hearsay statement by a
          former Senate staffer, the trial court ruled that the
          testimony must be allowed in front of jury because
          ‘you don’t know it’s hearsay until you hear what it
          is.’ N.T., 1/31/2013, at 890. Further, when the
          Commonwealth sought to elicit testimony from a
          former Senate staffer concerning advice that she


                                 - 65 -
J-A16007-14


            received, the trial court allowed the testimony
            because ‘somebody told her, it’s called state of
            mind.’ N.T., 2/5/2013, at 1675. By contrast, the
            trial court disallowed legitimate questioning of Judge
            Joseph Del Sole concerning the basis for his
            personnel actions concerning Lisa Sasinoski. N.T.,
            2/7/2013, at 2102.

      •     Shut down questioning of the Commonwealth’s
            expert concerning judicial staffers completing all of
            their assigned work by ruling that the question ‘was
            never asked,’ N.T., 2/7/2013, at 2071, when in fact
            each judicial staffer was asked whether all judicial
            work was completed. N.T., 2/1/2013, at 1215-16;
            N.T., 2/5/2013, at 1586-87, 1591.

Orie Melvin’s Brief at 79-80.

      Orie Melvin did not specifically raise any of these issues in her Rule

1925(b) concise statement of issues to be complained of on appeal, and

thus, they are waived. See Pa.R.A.P. 1925(b)(4)(vii); Commonwealth v.

Hairston, 84 A.3d 657, 672 (Pa. 2014).           Moreover, they are waived for

lack of argument in Orie Melvin’s appellate brief.        A judge’s remarks to

counsel during trial do not warrant reversal unless the remarks so prejudice

the jurors against the defendant that “it may reasonably be said [that the

remarks]   deprived   the   defendant   of   a    fair   and   impartial   trial.”23


23
     We also note that in its charge to the jury, the trial court advised as
follows:

            I have not attempted to indicate my opinion
            concerning the weight which should be given to any
            of the evidence, or part of it. I do not want you to
            think that I have. If during the course of the trial I
            have asked any questions of the witnesses, you are
            not to attach any more significance to those


                                    - 66 -
J-A16007-14


Commonwealth v. Jones, 912 A.2d 268, 287 (Pa. 2006) (citing

Commonwealth v. England, 375 A.2d 1292, 1300 (Pa. 1977)).           In her

appellate brief, Orie Melvin fails to develop these claims by detailing the

circumstances and context of each trial court statement, or otherwise

explaining how each of these statement prejudiced her or deprived her of a

fair trial. Pa. R.A.P. 2119(a); Commonwealth v. Wilson, 825 A.2d 710,

715 (Pa. Super. Ct. 2003) (holding waiver results when appellant fails to

properly develop issue on appeal) (citing Commonwealth v. Ellis, 700
A.2d 948, 957 (Pa. Super. 1997), appeal denied, 727 A.2d 127 (Pa. 1998));

see also Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa. Super.

1998) (“We decline to become appellant’s counsel.     When issues are not

properly raised and developed in briefs, when briefs are wholly inadequate

to present specific issues for review, a court will not consider the merits

thereof.”); Commonwealth v. Einhorn, 911 A.2d 960, 970 (Pa. Super.

2006), appeal denied, 920 A.2d 831 (Pa. 2007); Commonwealth v.

Levanduski, 907 A.2d 3, 29 (Pa. Super. 2006), appeal denied, 919 A.2d
955 (Pa 2007).


           questions and answers than to any other questions
           and answers. If during the trial I have exhibited
           what you felt to be annoyance or displeasure
           towards any witness or any lawyers, or I made any
           comment or displayed any facial expressions, you
           are not to assume that I am attempting to lead you
           to render a particular verdict.

N.T., 2/15/2013, at 2810.


                                  - 67 -
J-A16007-14


L. Sufficiency of Evidence

      For her thirteenth issue on appeal, Orie Melvin challenges the

sufficiency of the evidence to support her convictions for theft of services,

misapplication of entrusted property, and conspiracy to tamper with or

fabricate evidence.    We apply the following standard of review when

considering a challenge to the sufficiency of the evidence:

            The standard we apply in reviewing the sufficiency
            of the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying the above
            test, we may not weigh the evidence and substitute
            our judgment for the fact-finder. In addition, we
            note that the facts and circumstances established by
            the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a
            defendant's guilt may be resolved by the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be
            drawn from the combined circumstances.            The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the finder of
            fact while passing upon the credibility of witnesses
            and the weight of the evidence produced, is free to
            believe all, part or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943–44 (Pa. Super. 2011),

appeal dismissed, 54 A.3d 22 (Pa. 2012).




                                    - 68 -
J-A16007-14


   1. Theft of Services

      18 Pa.C.S.A. § 3926 of the Pennsylvania Criminal Code is entitled

“Theft of services.” Its subsection (b) provides as follows:

             (b) Diversion of services.--A person is guilty of
             theft if, having control over the disposition of
             services of others to which he is not entitled, he
             knowingly diverts such services to his own benefit
             or to the benefit of another not entitled thereto.

18 Pa.C.S.A. § 3926(b).    Subsection (c)(2) states that when the value of

the services diverted is more than $50, the crime will be graded in

accordance with 18 Pa.C.S.A. § 3903.         18 Pa.C.S.A. § 3926(c)(2).     18

Pa.C.S.A. § 3903(a.1) provides that a theft of services with a value in

excess of $2,000 constitutes a felony of the third degree. 18 Pa.C.S.A. §

3903(a.1).

      With respect to her conviction under Count 1 for diversion of the

services of her judicial staff, Orie Melvin directs our attention to the trial

testimony of David Kutz (“Kutz”), AOPC’s Director of Human Resources,

who indicated that judges on the Superior Court have the authority to set

office policy for members of their judicial staff, including how many hours

the law clerks and secretaries work.     N.T., 2/6/2013, at 1704-06.      Kutz

further testified that law clerks and secretaries did not have to fill out time

sheets to get paid. Id. at 1727. Based upon this testimony, Orie Melvin

contends that she was “vested with complete discretion to direct the work

of her staff and secretaries” and that there was “no requirement that those



                                    - 69 -
J-A16007-14


employees devote any particular number of hours to their judicial

assignments.” Orie Melvin’s Brief at 82.

     We cannot agree that Kutz’s testimony precluded a finding that Orie

Melvin diverted services within the meaning of subsection 3925(b).        At

most, Kutz’s testimony established that Superior Court judges have the

discretion to set office policy and the number of hours per week that

employees are expected to work – in other words, to prescribe how and in

what manner the judicial functions of their office are carried out. This in

no way leads to a conclusion that Superior Court judges have any authority

to divert the services of judicial employees to their own personal

benefit.

     No judicial employee testified that he or she performed political

services on a volunteer basis.   For example, Sasinoski testified that she

performed political tasks for Orie Melvin’s campaign so that she could keep

her job, even though she knew that doing so was wrong. N.T., 2/1/2013,

at 1105.   Degener also testified that he thought that doing political work

was wrong, but that Orie Melvin was his supervisor and he did not believe

that objecting to doing the work would “stop it.”       Id. at 1491, 1497.

Squires testified that the political work she did was outside her “judicially

required responsibilities,” but that she performed the political tasks

assigned to her because “it was given to me by [Janine Orie] to complete

during my workday.” Id. at 1605-06.



                                   - 70 -
J-A16007-14


      With respect to her conviction under Count 3 for diversion of the

services of Jane Orie’s legislative staff, Orie Melvin claims that the

Commonwealth offered no evidence to prove that she had control over the

services of those employees, and that no legislative employee testified that

Orie Melvin directed them to perform any political work on her behalf. Orie

Melvin’s Brief at 83.

      In rejecting this argument, the trial court noted that numerous

members of Jane Orie’s legislative staff testified that they performed a

substantial quantity of political work on Orie Melvin’s political campaigns.

Trial Court Opinion, 9/12/2013, at 22.        The certified record supports this

finding.    In this regard, Pavlot testified that that she received numerous

directives to perform political activity from both Jane Orie and Janine Orie,

and that Jane Orie specifically advised her any order she received from

either Janine Orie and/or Orie Melvin was to be treated as an order directly

from her:

              Q.   Why would you take orders from either
                   [Janine Orie or Orie Melvin]?

              A.   Because [Jane Orie] told me, she told me
                   from the beginning, she said, look, if either of
                   my sisters, Janine or Joan, ever give you a
                   directive or a request, whatever it might be,
                   you need to follow that as though I were
                   telling you to do that.

              Q.   As a practical matter, did you receive requests
                   from either [Janine Orie or Orie Melvin] that
                   were political or campaign related?



                                     - 71 -
J-A16007-14



              A.   Yes sir, I did.

N.T., 1/28/2013, at 199.

      Furthermore, on appeal Orie Melvin does not challenge the sufficiency

of the evidence in support of her conviction under Count 4 for conspiring

with Jane Orie and Janine Orie to divert the services of Jane Orie’s

legislative staff to her political campaigns. Accordingly, even if Orie Melvin

did not herself direct members of Jane Orie’s legislative staff to perform

political tasks on her behalf, she is nevertheless responsible for all of the

acts of both Janine Orie and Jane Orie in doing so.                   See, e.g.,

Commonwealth v. Murphy, 795 A.2d 1025, 1038 (Pa. Super. 2002)

(“Even if the conspirator did not act as a principal in committing the

underlying crime, he is still criminally liable for the actions of his co-

conspirators in furtherance of the conspiracy.”), affirmed, 844 A.2d 1228

(Pa. 2004).

   2. Misapplication of Entrusted Property

      Orie Melvin next challenges the sufficiency of the evidence to support

her conviction under Count 5 for misapplication of entrusted property. 18

Pa.C.S.A. § 4113(a), entitled “Misapplication of entrusted property and

property of government or financial institution,” provides as follows:

              (a) Offense defined.--A person commits an offense
              if he applies or disposes of property that has been
              entrusted to him as a fiduciary, or property of the
              government or of a financial institution, in a manner



                                     - 72 -
J-A16007-14


            which he knows is unlawful and involves substantial
            risk of loss or detriment to the owner of the
            property or to a person for whose benefit the
            property was entrusted.

18 Pa.C.S.A. § 4113(a).      Subsection (b) provides that the offense is a

misdemeanor of the second degree if the amount involved exceeds $50,

and a misdemeanor of the third degree if the amount involved does not

exceed $50.24 18 Pa.C.S.A. § 4113(b).

      The trial court found that the Commonwealth had introduced sufficient

evidence to support this conviction based upon testimony that Orie Melvin,

either directly or through others at her direction (including Janine Orie), had

used Superior Court office facilities and office equipment for political

campaign activities. Trial Court Opinion, 9/12/2013, at 24-25. On appeal,

Orie Melvin contends that the Commonwealth did not introduce any

evidence to prove that she applied or disposed of entrusted property “in a

manner which was unlawful and involved substantial risk of loss or

detriment to the owner of the property.” Orie Melvin’s Brief at 84.

      We conclude that this issue has not been preserved for appellate

review.   In her statement of errors complained of on appeal, Orie Melvin



24
   Orie Melvin’s conviction under this provision was graded as a second-
degree felony, despite the apparent absence of any evidence of record that
the value of the amount involved exceeded $50. Order of Sentence,
5/7/2013, at 2 (identifying the conviction as an “M2”). Because Orie Melvin
has not raised this issue on appeal, however, it is waived. See, e.g.,
Commonwealth v. Smith, 17 A.3d 873, 903 (Pa. 2011), cert. denied, 133
S. Ct. 24 (U.S. 2012).


                                    - 73 -
J-A16007-14


states only that there was insufficient evidence to support her conviction

under subsection 4113(a), but does not identify the specific element of the

offense for which insufficient evidence was allegedly presented. As a result,

the trial court did not address in its Rule 1925(a) written opinion the

specific issue now presented.   For these reasons, we find the issue to be

waived.

           If Appellant wants to preserve a claim that the
           evidence was insufficient, then the 1925(b)
           statement needs to specify the element or elements
           upon which the evidence was insufficient. This Court
           can then analyze the element or elements on
           appeal. The instant 1925(b) statement simply does
           not specify the allegedly unproven elements.
           Therefore, the sufficiency issue is waived.

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008).

Although the Commonwealth did not object to this defect in Orie Melvin’s

Rule 1925(b) concise statement, we observed in Williams that such a

failure is of “no moment, because we apply Pa.R.A.P. 1925(b) in a

predictable, uniform fashion, not in a selective manner dependent on an

appellee’s argument ….” Id.

  3. Conspiracy to Tamper With or Fabricate Evidence

     Finally, Orie Melvin claims that the Commonwealth did not introduce

sufficient evidence to support her conviction under Count 7 for conspiracy to

tamper with or fabricate evidence.     To sustain a conviction for criminal

conspiracy, the Commonwealth must establish that the defendant (1)




                                   - 74 -
J-A16007-14


entered into an agreement to commit or aid in an unlawful act with another

person or persons, (2) with a shared criminal intent and (3) an overt act

was done in furtherance of the conspiracy. Commonwealth v. Hennigan,

753 A.2d 245, 253 (Pa. Super. 2000).          “This overt act need not be

committed by the defendant; it need only be committed by a co-

conspirator.”   Id.    With respect to the agreement element, we have

explained:

             The essence of a criminal conspiracy is a common
             understanding, no matter how it came into being,
             that a particular criminal objective be accomplished.
             Therefore, a conviction for conspiracy requires proof
             of the existence of a shared criminal intent. An
             explicit or formal agreement to commit crimes can
             seldom, if ever, be proved and it need not be, for
             proof of a criminal partnership is almost invariably
             extracted from the circumstances that attend its
             activities.   Thus, a conspiracy may be inferred
             where it is demonstrated that the relation, conduct,
             or circumstances of the parties, and the overt acts
             of the co-conspirators sufficiently prove the
             formation of a criminal confederation. The conduct
             of the parties and the circumstances surrounding
             their conduct may create a web of evidence linking
             the accused to the alleged conspiracy beyond a
             reasonable doubt.

Commonwealth v. McCall, 911 A.2d 992, 996-97 (Pa. Super. 2006)

(quoting Commonwealth v. Johnson, 719 A.2d 778, 784–85 (Pa. Super.

1998) (en banc)).

      Orie Melvin argues that there was no proof of either an agreement

with Pavlot and/or Jane Orie to tamper with evidence, or that she intended




                                    - 75 -
J-A16007-14


to facilitate or promote the crime of tampering. Orie Melvin’s Brief at 85.

We disagree.     Pavlot testified that after she and others in Jane Orie’s

legislative office became aware that a student intern (Jennifer Knapp Rioja)

had reported improprieties to the Allegheny County District Attorney’s

office, she and Dott removed two boxes of documents from the office file

drawers. N.T., 1/29/2013, at 330. When they were removing the boxes

from the office, she thought she saw flashes from a camera, and

immediately contacted Jane Orie to report that she believed someone had

taken pictures of the removal of the boxes. Id. at 331. Pavlot testified that

she took the boxes to her basement and planned to give them to her

attorney, but before she could do so she received a telephone call from

Jane Orie and Orie Melvin, which she described as follows:

           I received a phone call from Jane Orie and she said,
           Jamie, this is Jane, I have [Orie Melvin] on the
           phone. [Orie Melvin] said, hi, Jamie. I said, hi,
           Judge. And they said to me, both of them had
           identified themselves and said to me, Jamie, what’s
           in those boxes.      And I said, well, there are a
           number of things in the boxes. What are in the
           files? I said it appears to be some expense reports,
           it appears to be some contributors lists, looks like
           some political literature is in there, some other
           miscellaneous things are in there.

           And [Jane Orie] said, Jamie, anything that’s political
           of mine, I want you to pull those files out of those
           boxes. And [Orie Melvin] said, Jamie, anything
           political of mine, I want you to pull them out of
           those boxes. And I said, okay. But I didn’t do it.

Id. at 333-34.



                                   - 76 -
J-A16007-14


      Viewing Pavlot’s testimony in the light most favorable to the

Commonwealth as the verdict winner, as our standard of review requires,

there is sufficient evidence to support a conspiracy between Orie Melvin,

Jane Orie, and Pavlot to tamper with evidence.        Orie Melvin argues that

phone records do not establish that such a telephone call was ever made,

but it is not for this Court to pass upon Pavlot’s credibility. Estepp, 17 A.3d

at 943–44. An argument regarding the credibility of a witness’s testimony

“goes to the weight of the evidence, not the sufficiency of the evidence.”

Commonwealth v. Gibbs, 981 A.2d 274, 281-82 (Pa. Super. 2009),

appeal denied, 3 A.3d 670 (Pa. 2010).         Orie Melvin has not asserted a

weight of the evidence claim.

M. Accomplice Liability Jury Instructions After Commencement of
   Jury Deliberations

      For her fourteenth issue on appeal, Orie Melvin claims that the trial

court erred in instructing the jury on the topic of accomplice liability after

closing arguments had been completed and the jury had begun its

deliberations.   Orie Melvin’s Brief a 85.    For the reasons that follow, we

conclude that the trial court’s supplemental instruction to the jury violated

Rule 647(A) of the Pennsylvania Rules of Criminal Procedure. We further

conclude, however, that Orie Melvin has not demonstrated actual prejudice

resulting from this violation to be entitled to any relief on appeal.

      On February 14, 2013, the trial court conducted a charging

conference, at which time it provided the parties with a draft of its proposed


                                     - 77 -
J-A16007-14


charge to the jury and ruled on various requests for additional instructions.

N.T., 2/14/2013, at 2679-2703.          During this charging conference, the

Commonwealth did not request a charge on “accomplice liability,” ask that

the term be defined, or otherwise object to the absence of a charge or

definition.   During its charge to the jury, the trial court used the word

“accomplice” four times, all while summarizing the charges in the

informations filed against the co-defendants.        The first three references

took place as the trial court reviewed the charges in the information filed

against Orie Melvin:

              Count 1: Theft of Services. The actor, and when I
              use the term actor, I’m talking about [Orie Melvin].
              It’s a euphemism the legislature came up with.
              Having control over the disposition of services of
              others, namely actor’s Superior Court Judicial staff,
              which she personally and through Janine Orie and
              [Jane Orie], accomplices pursuant to statute,
              utilized to facilitate and promote the actor’s political
              campaign for higher judicial office during the
              election cycles in both 2003 and 2009.…

              Count 3: Theft of Services. The actor, having
              control over the disposition of services of another,
              namely, the Senatorial staff of [Jane Orie], which
              she personally and through Janine Orie and [Jane
              Orie], accomplices pursuant to statute, utilized
              to facilitate and promote the actor’s political
              campaign for higher Judicial office during the
              election cycles in both 2003 and 2009.…

              Count 5: Misapplication of Entrusted Property or
              Property of Government or Financial Institutions.
              The actor applied or disposed of property valued at
              more than $50, namely, personally and through
              Janine Orie, an accomplice pursuant to statute,



                                      - 78 -
J-A16007-14


            used her Superior Court office facilities and office
            equipment to facilitate and promote the actor’s
            political campaign activities in her bid for higher
            judicial office in both 2003 and 2009.…

N.T., 2/15/2013, at 2776-79.

      The fourth reference to “accomplice” occurred as the trial court

reviewed the charges in the 2010 information filed against Janine Orie at

docket number CP-02-CR-0010286:

            Count 2: Theft of Services. [Janine Orie], as an
            accomplice pursuant to the statute, having
            control over the disposition of the services of others,
            namely, certain members of the legislative staff of
            Senator [Jane Orie], did knowingly direct or cause
            to    be    directed   those    employees     of    the
            Commonwealth of Pennsylvania … to engage in
            political fundraising and/or political campaign work,
            … on behalf of [Orie Melvin’s] 2009 Judicial
            campaign, knowingly diverting said services to the
            benefit of another not entitled thereto.

Id. at 2785.25

      After the trial court completed its charge, the jury began deliberations

and later that day it posed a question concerning “the definitions as to what

[the trial court] read to us.” N.T., 2/15/2013, at 2817.

      THE COURT:      What is it you want defined, Mr. [Foreman]?



25
     The statute referenced in the trial court’s phrase “an accomplice
pursuant to statute” is 18 Pa.C.S.A. § 306, entitled “Liability for conduct of
another; complicity.” Section 306 of the Criminal Code provides generally
that a person “is guilty of an offense if it is committed by his own conduct
or by the conduct of another person for which he is legally accountable, or
both,” and defines and explains the parameters of accomplice liability. 18
Pa.C.S.A. § 306.


                                    - 79 -
J-A16007-14


      FOREMAN:        What we are asking is to have the definitions as
                      to what you read to us. We all have the counts
                      that we wrote down, but what we want is the
                      definitions, the one through four which you read
                      to us.

      A JUROR:        It was the criteria that you read under each, in
                      order to meet this, number one, number two,
                      number three.

      THE COURT:      You want the crimes?

      THE JURY:       Yes.

      THE COURT:      Here is what I’m going to do. I’ll will [sic]
                      basically reproduce what I gave you. I’ll send
                      that up, along with the Informations.

Id.

      In the discussion between counsel and the trial court regarding how

to respond to the jury’s inquiry,26 counsel for the Commonwealth for the

first time asked the trial court to offer an expanded jury instruction to

include a charge on accomplice liability.

      MR. CLAUS:      Judge, I have a notice that accomplice was
                      obviously read by you as part of the charges.
                      That is part of the standard charging, and I
                      thought if that’s what —

      THE COURT:      Well, you are little late, Mr. Claus, don’t you
                      think?

      MR. CLAUS:      Well—


26
   After a review of the Pennsylvania Rules of Criminal Procedure, including
in particular Rule 646(C)(3), the trial court reconsidered its initial decision
to provide the jury with the informations. N.T., 2/19/2013, at 2837.
Instead, the trial court prepared a handout for the jury, agreeable to the
parties, listing the elements and defenses for each charge. Id. at 2841.


                                    - 80 -
J-A16007-14



      THE COURT:      Yeah, I do.

N.T., 2/15/2013, at 2820.

      Although the trial court initially indicated that the request for an

instruction on accomplice liability was too late, it agreed to consider it over

the holiday weekend.     On the following Tuesday morning, the trial court

stated that it had reconsidered and would read to the jury an instruction on

accomplice liability provided in writing by the Commonwealth, to which

counsel for Orie Melvin immediately objected27:

      THE COURT:      All right. Mr. Claus would like the charge on
                      accomplice given, and I don’t have a problem
                      with that.

      MR. CASEY:      I would object to Your Honor doing that. I think
                      its prejudicial to the defendant. He had the
                      opportunity to take exceptions on Friday to the
                      charge, and did not take an exception. And I
                      understand that the Court —

      THE COURT:      Mr. Casey, a song written I heard a long time
                      ago that Kenny Rogers sang, To know when to
                      hold them, and know when to fold them. I’m
                      going to let this go out with the jury. I’m going
                      to give them the exact same thing you gave to
                      me. And I’m also going to charge them on
                      accomplice liability.

      MR. CASEY:      I would take exception to accomplice liability.

      THE COURT:      You can take all the exception you want.

      MR. CASEY:      Thank you.


27
   Counsel objected to the giving of the charge itself, but not to any of the
specific language contained therein.


                                    - 81 -
J-A16007-14



N.T., 2/19/2013, at 2837-38.   The trial court then instructed the jury as

follows:

           I used the term, and you will see in the document
           that you get, of accomplice, and I did not define it
           for you. There is a way that one defendant can be
           proven liable for the conduct of another person or
           persons, and that is when the defendant is an
           accomplice of the person who actually commits the
           crime at issue. To be an accomplice, a person does
           not have to agree to help someone else.         The
           person is an accomplice if he or she on his or her
           own acts to help the other person commit a crime.

           More specifically, you may find a defendant is an
           accomplice of another in this case if the following
           two elements are proven beyond a reasonable
           doubt.

           One, that the defendant had the intent of promoting
           or facilitating the commission of the offense; and
           two, that the defendant solicits, encourages,
           requests the other person to commit it, or aids the
           other person in planning or committing it.
           Accomplice liability must be assessed separately for
           each crime charged if two or more crimes are
           committed.      The defendant before you is being
           charged as an accomplice for each of those crimes.
           He or she may not be found liable unless it is shown
           that each individual crime, that this defendant had
           the intent of promoting the specific crime and then
           solicited, encouraged, requested the other person to
           commit it, or aided the other person in planning or
           committing it.

           In other words, you must decide whether the
           prosecution proved beyond a reasonable doubt that
           this defendant was an accomplice for the first crime
           or the second crime, et cetera.




                                  - 82 -
J-A16007-14


           It is important to understand that a person is not an
           accomplice merely because he or she is present
           when a crime is committed, or knows that a crime is
           being committed.       To be an accomplice, the
           defendant must specifically intend to help bring
           about the crime by assisting another in its
           commission.

           A person who is an accomplice will not be
           responsible for a crime if and only if the person[,]
           before the other person commits the crime[,] either
           stops his or her own effort to promote or facilitate
           the commission of a crime, and either wholly
           deprives his or her previous efforts in effectiveness
           in the commission of the crime, or gives timely
           warnings to law enforcement.

N.T., 2/19/2013, at 2842-44.28




28
     In Janine Orie’s case only, on February 21, 2013, two days after the
supplemental charge, the jury asked two questions regarding accomplice
liability, namely “can we get a more defined explanation of ‘accomplice?’”
and “[c]an it be applied to any of the charges?” The trial court then
instructed the jury as follows:

           Ladies and gentlemen of the jury, to be an
           accomplice, a person does not have to agree to help
           someone else. The person is an accomplice if he or
           she on his or her own acts to help the other person
           commit the crime knowingly.

           More specifically, you may find the defendant is an
           accomplice of another in this case if the following
           two elements are proven beyond a reasonable doubt.
           A, that the defendant had the intent of promoting or
           facilitating the commission of the offense of theft of
           services and, two, that the defendant solicits,
           commands, encourages, requests the other person
           to commit it or aids, agrees to aid or attempts to aid
           the other person in planning or committing it.



                                  - 83 -
J-A16007-14


     Rule 647(A) provides as follows:

           (A) Any party may submit to the trial judge written
           requests for instructions to the jury. Such requests
           shall be submitted within a reasonable time before
           the closing arguments, and at the same time copies
           thereof shall be furnished to the other parties.
           Before closing arguments, the trial judge shall
           inform the parties on the record of the judge’s
           rulings on all written requests and which
           instructions shall be submitted to the jury in writing.
           The trial judge shall charge the jury after the
           arguments are completed.

Pa.R.Crim.P. 647(A).

     Rule 647(A)29 was amended in 1985 to change prior practice,

pursuant to which the trial court did not rule on proposed jury instructions

until after counsel for the parties had completed their closing arguments to

the jury. As this Court recognized in Commonwealth v. Hendricks, 546
A.2d 79 (Pa. Super. 1988), appeal denied, 559 A.2d 35 (Pa. 1989),

           The difference in the procedure following the 1986
           amendment is that the court now is required to
           rule on proposed written jury instructions before
           closing arguments and charging the jury whereas


           It is important to understand that a person is not an
           accomplice merely because he or she is present
           when a crime is committed or knows that a crime is
           being committed.       To be an accomplice, the
           defendant must specifically intend to help bring
           about the crime by assisting another in its
           commission.

N.T., 2/21/2013, at 2852-53.
29
    On March 1, 2000 (effective July 1, 1985), Rule 1119(A) was
renumbered as Rule 647(A). See Pa.R.Crim.P. 647 Credits.


                                   - 84 -
J-A16007-14


            under the old procedure the court ruled on the
            requested jury instructions after closing arguments
            and the charge to jury.

Id. at 81 (emphasis in original). Noting that Rule 647(A) effectively mirrors

Rule 30 of the Federal Rules of Criminal Procedure, this Court indicated that

under both rules, the trial court “is required to rule on all proposed jury

instructions prior to charging the jury and closing summations.”      Id.   We

further recognized that “[t]he purpose of this rule is to require the judge to

inform [counsel] in a fair way what the charge is going to be, so that they

may intelligently argue the case to jury.”     Id. (citing United States v.

Wander, 601 F.2d 1251, 1262 (3d Cir. 1979)); see also Commonwealth

v. Alston, 748 A.2d 677, 679 (Pa. Super.) (same), appeal denied, 795 A.2d
970 (Pa. 2000). At bottom, the rule requires the trial court to provide the

parties with adequate notice of the instruction before closing argument, and

the rule is plainly violated when the trial court presents a new theory of

liability, or otherwise materially modifies the original instructions, after

closing arguments have been completed. See generally United States v.

Smith, 789 F.2d 196, 202 (3d Cir. 1986).

      The trial court’s decision to issue a supplemental instruction to the

jury on accomplice liability in this case after closing arguments violated Rule

647(A). As indicated hereinabove, at no time prior to closing arguments did

the trial court advise counsel that it intended to instruct the jury on the

specifics of accomplice liability, and the Commonwealth did not request a



                                    - 85 -
J-A16007-14


charge on accomplice liability or object to the absence of such a charge. It

was only after closing arguments and after the jury began deliberating that

the Commonwealth first requested that the trial court instruct the jury,

through a supplemental charge, that Orie Melvin could be convicted as an

accomplice.

      On appeal, the Commonwealth contends that the initial charge

contained an instruction on accomplice liability and that, in any event, the

jury knew that Orie Melvin could be found liable as an accomplice.

Commonwealth’s Brief at 90 (“In charging the jury Judge Nauhaus

instructed the jury that [Orie Melvin] had been charged as an accomplice

but did not define the term.”). id. at 92 (“Accomplice liability had always

been an issue in the case and the jury had been told that they could find

[Orie Melvin] guilty as an accomplice.”).      We disagree.     First, the trial

court’s initial charge did not instruct the jury that Orie Melvin was subject to

accomplice liability. As set forth hereinabove, in summarizing the charges

in the informations filed against Orie Melvin and Janine Orie during its

charge to the jury, the trial court referred to “accomplice” on four

occasions. A review of those four references reflects that on no occasion

did the trial court refer to Orie Melvin as an accomplice. To the contrary, in

every such reference, the trial court referred to either or both of her sisters,

Janine Orie and Jane Orie, as the accomplices of Orie Melvin.               The

contention that Janine Orie and Jane Orie were the accomplices of Orie



                                     - 86 -
J-A16007-14


Melvin and/or that Orie Melvin may have acted through accomplices to

commit various crimes does not, of course, make Orie Melvin herself an

accomplice. At no time did the trial court ever refer to Orie Melvin as an

accomplice of her sisters (or anyone else).

      Second, it is simply untrue that Orie Melvin was charged as an

accomplice or that jury knew Orie Melvin could be found liable as an

accomplice.   In its August 14, 2012 information filed against Orie Melvin,

the Commonwealth did not charge her as an accomplice in any of the seven

listed counts.   Information, 8/14/2012, at 1-3.      Similarly, at trial the

Commonwealth never referred to Orie Melvin as an accomplice in either its

opening or closing arguments to the jury, and on appeal it points us to no

evidence that it introduced at trial to establish her status as an

accomplice.30 Conversely, Orie Melvin does not suggest or argue that there

was no evidence to support her conviction as an accomplice; she only

argues that she was prejudiced by the timing of the charge.


30
    In Commonwealth v. Spots, 716 A.2d 580 (Pa.), cert. denied, 526
U.S. 499 (1998), our Supreme Court held that it was not error for the trial
court to instruct the jury on accomplice liability even though the defendant
had been charged only as a principle, “as long as the defendant is put on
notice that the Commonwealth may pursue theories of liability that link the
defendant and another in the commission of crimes.” Id. at 588; see also
Commonwealth v. Smith, 482 A.2d 1124, 1126 (Pa. Super. 1984)
(despite being charged only as principal, defendant had sufficient notice of
potential for accomplice liability theory, and trial court properly instructed
jury on accomplice liability); Commonwealth v. McDuffie, 466 A.2d 660
(Pa. Super. 1983) “[T]he record before us shows that appellant should have
been aware that liability might be imposed on him for the acts and conduct
of [another].”).


                                    - 87 -
J-A16007-14


      For   these   reasons,   the    trial   court’s   supplemental    charge    on

accomplice liability advised the jury, for the first time, that Orie Melvin

could be convicted on a new theory of criminal liability (accomplice liability).

Because this supplemental charge to the jury occurred after Orie Melvin’s

closing argument, it violated Rule 647(A).

      The    Commonwealth       also      cites    this    Court’s     decision   in

Commonwealth v. Kidd, 380 A.2d 416 (Pa. Super. 1977), for the

proposition that where “a jury submits on its own motion a question to the

court indicating confusion or a request for clarification, the court may

properly clarify the jury’s doubt or confusion.”             Id. at 419 (citing

Commonwealth v. Peterman, 244 A.2d 723 (Pa. 1968)); see also

Pa.R.Crim.P. 647(C) (“After the jury has retired to consider its verdict,

additional or correctional instructions may be given by the trial judge in the

presence of all parties ….”).        In this case, however, the trial court’s

supplemental instruction cannot be categorized as an attempt to clarify any

“doubt or confusion” expressed by the jury. To the contrary, the jury made

clear that it wanted to be informed again on the elements of the crimes

charged, and in response the trial court provided the jury with exactly that,

namely a handout with a list of the elements of each of the crimes against

the co-defendants and their corresponding defenses.           At no time did the

jury request any information (definitional or otherwise) about accomplice

liability, and the definition of accomplice was not an element of any crime



                                      - 88 -
J-A16007-14


charged in this case, as the trial court acknowledged. N.T., 2/15/2013, at

2821 (originally advising the prosecutor that the “definition of accomplice is

not an element of the crime” and that as a result it would not be included in

the handout to be provided to the jury).

      A violation of Rule 647(A), however, does not ipso facto mandate a

reversal for a new trial. In Alston, this Court reviewed its prior decision in

Hendricks before concluding that “prejudice is indeed a mandatory

component” of a Rule 647(A) inquiry.

            [T]he Hendricks court quoted federal case law when
            it stated that ‘[f]ailure of the court to comply with
            Rule 30 requires the granting of a new trial if
            “counsel's closing argument was prejudicially
            affected thereby.”’ [Hendricks, 546 A.2d at 81]
            (quoting United States v. McCown, 711 F.2d 1441,
            1452 (9th Cir. 1983)). Further, the Hendricks court
            analyzed in great detail the jury instruction requests
            made by counsel and the closing argument made to
            the jury, drawing a nexus between the court's error
            and counsel’s specific statements.        Finally, the
            Hendricks holding is quite clear: ‘Accordingly, we
            conclude that the court’s failure to inform counsel of
            its ruling on the requested points for charge prior to
            closing arguments and the jury instruction, was
            prejudicial to appellant's defense and warrants that a
            new trial be granted.’ Id. at 83. In light of all of
            these factors, we hold that Rule [647] relief is not
            warranted unless prejudice has been established.

Alston, 748 A.2d at 679.31       Federal courts have likewise held that a

“violation of Rule 30 requires reversal only when the defendant can show



31
   We reject the trial court’s contention that no prejudice resulted because
the jury had only been deliberating for a short time before receiving the


                                    - 89 -
J-A16007-14


actual prejudice.”   United States v. Benson, 2006 WL 2520612, at *14

(E.D. Pa. 2006) (quoting United States v. Horton, 921 F.2d 540, 547 (4th

Cir. 1990)). In United States v. Gaskins, 849 F.2d 454 (9th Cir. 1988),

the federal court framed the question as “whether the district judge’s

decision to give the aiding and abetting instruction during jury deliberations,

after initially stating at the Rule 30 hearing that he would not, unfairly

prevented Gaskin's counsel from arguing against an aiding and abetting

theory to the jury.” Id. at 460.

      In accordance with this standard, Orie Melvin contends that she was

prejudiced because she relied upon the absence of an accomplice liability

instruction in preparing for closing argument. Orie Melvin’s Brief at 89-90.

Specifically, she argues that “[h]ad the defense known that the trial court

would reverse course and introduce the concept of accomplice liability after

closing arguments concluded,” her counsel “would have directly addressed

the issue in the closing.” Id. at 90.




supplemental instruction. Trial Court Opinion, 9/12/2013, at 28 (“Any harm
that occurred was minimal and not prejudicial since the jury only
deliberated a short time before this [c]ourt gave the expanded instruction of
accomplice liability.”).      As Hendricks makes clear, the potentially
prejudicial aspect of a trial court’s decision to provide additional instructions
after closing arguments is that it interferes with counsel’s ability to tailor his
or her closing arguments to the trial court’s actual jury charge. Hendricks,
546 A.2d at 81 (“It [is] the court’s failure to advise counsel of its ruling
prior to closing argument, not the soundness of that ruling, which violate[s]
Rule 30 and prejudicially affect[s] counsel’s summation.”) (quoting Wright
v. United States, 339 F.2d 578, 580 (9th Cir. 1964)).


                                     - 90 -
J-A16007-14


      Before proceeding to consider Orie Melvin’s contention that she

suffered actual prejudice resulting from the trial court’s clear error, we must

note that Orie Melvin arguably waived this claim by failing to request the

opportunity to offer additional argument to the jury to address the

supplemental charge after being informed that it would be given. Although

this issue has not been discussed by any Pennsylvania appellate court in

connection with Rule 647(A), federal courts have held that prejudice

resulting from violations of Federal Rule of Criminal Procedure 30 may in

some cases be ameliorated or eliminated by permitting counsel the

opportunity for supplemental argument to the jury.        See, e.g., United

States v. Fontenot, 14 F.3d 1364, 1368 (9th Cir. 1994) (when “a new

theory is presented to the jury in a supplemental instruction after closing

argument, the court generally should give counsel time for additional

argument”) (quoting Horton, 921 F.2d at 547)); United States v. Civelli,

883 F.2d 191, 196 (2d Cir. 1989) (“[T]he principles that underlie Rule 30

may very well require that the district court allow further argument after an

instruction has been given.”); Gaskins, 849 F.2d at 457 (new trial granted

for violation of Rule 30 after the district court denied defense counsel’s

request to reopen closing argument); Vazquez v. Adams, 2011 WL
3420644, at *6 (C.D. Cal. June 27, 2011), report and recommendation

adopted, 2011 WL 3419562 (C.D. Cal. Aug. 1, 2011) (same); but see Cruz

v. State, 963 A.2d 1184, 1192 (Maryland 2009) (“We are not persuaded



                                    - 91 -
J-A16007-14


that a supplemental closing argument would have cured the problem

created by the court’s eleventh hour insertion of this new theory of

culpability.”). Because neither party raised or briefed the waiver issue, and

the novelty under Pennsylvania law of a violation of Rule 647(A), however,

we will proceed to consider Orie Melvin’s claim of actual prejudice on its

merits.

      On its merits, we must conclude that Orie Melvin has not established

sufficient prejudice to entitle her to a new trial. While Orie Melvin contends,

in the most general terms, that her counsel would have “directly addressed”

accomplice liability in the closing argument, she offers no explication as to

what the contents of such an argument would have included or what

evidence could have been referenced in support thereof.            Without so

stating, she is essentially arguing presumed prejudice. As such, Orie Melvin

has not provided this Court with any basis to evaluate the degree (if any) of

any actual prejudice resulting from the trial court’s error.

      Moreover, based upon our review of Orie Melvin’s actual closing

argument to the jury, we are unconvinced that her counsel would have

“directly addressed” accomplice liability if the trial court had timely

instructed the jury.   In Orie Melvin’s closing argument, her counsel, inter

alia, attacked the credibility of key witnesses (including in particular

Sasinoski and Pavlot), emphasized the productivity of her judicial staff

during her tenure on the Superior Court (including during 2003 and 2009),



                                     - 92 -
J-A16007-14


and reviewed the testimony of the paid professionals (unconnected to her

judicial staff) who managed her political campaigns.      N.T., 2/15/2013,

2705-27. Counsel began by describing Orie Melvin as a “courageous and

honorable woman” and ended by insisting that she “got the work done,

served her job, and ran her campaign with political professionals, and she

paid for it with private funds.” Id.

      Importantly, the dominant theme of her closing argument was not

that she bore no responsibility for any wrongdoing, but rather that no

wrongdoing occurred.        As such, even with respect to the three counts

that alleged that she acted through accomplices (Counts 1, 3, and 5), her

counsel never directly addressed the Commonwealth’s specific charge that

she diverted services “personally” and/or through her accomplices (Jane

Orie and Janine Orie).    Also, counsel did not directly address the charge

that Orie Melvin conspired with others to divert services because it was her

contention that no services were ever diverted. The certified record simply

provides no basis on which to conclude that Orie Melvin suffered any

prejudice as a result of the late instruction.

      Accordingly, in the absence of any showing of prejudice, we decline to

grant Orie Melvin any relief on this issue.

N. Letters of Apology and Letters of Apology Inscribed on
   Photograph in Handcuffs

      For her fifteenth issue on appeal, Orie Melvin raises three arguments

related to the portion of her sentence requiring her to write letters of


                                       - 93 -
J-A16007-14


apology to her judicial staff, and to the judges of the courts of common

pleas and intermediate appellate courts, and the Justices of the Supreme

Court of Pennsylvania on a photograph of her in handcuffs.          First, she

contends that this portion of her sentence violates her rights against self-

incrimination under the Fifth Amendment to the United States Constitution

and Article I, Section 9 of the Pennsylvania Constitution.       Second, she

claims that this portion of her sentence is not a lawful component of a

criminal sentence under 42 Pa.C.S.A. § 9721. Third, she argues that the

requirement that she write apology letters is not a part of her sentence

because it was not included in the written sentencing order.     We address

these contentions in turn.

   1. Constitutional Violation Claims

      First, in Commonwealth v. Melvin, 79 A.3d 1195 (Pa. Super. 2013),

this Court granted Orie Melvin’s request for a stay from the apology letters

requirement on constitutional grounds, indicating that said stay would

remain in effect “until such time as her direct appeal in this Court has been

decided” and “pending final resolution by this Court of her claims of

illegality of sentence.” Id. at 1202, 1203. Apparently, she now seeks to

extend the stay indefinitely, arguing that “[a]s long as Orie Melvin continues

to assert her innocence, she cannot be required to apologize.” Orie Melvin’s

Brief at 95. We cannot agree. In Melvin, this Court reviewed applicable

decisions of our Supreme Court and determined that the requirement that



                                    - 94 -
J-A16007-14


she write apology letters violated her right against self-incrimination during

the pendency of her direct appeal. Id. at 1203. We are aware of no federal

or Pennsylvania state law, and Orie Melvin has not cited to any, that

supports the notion that the right against self-incrimination extends beyond

the pendency of a direct appeal. As a result, we must conclude that Orie

Melvin is not entitled to relief from the apology letters requirement on

constitutional grounds after her direct appeal has been decided.

     2. Legality of Sentencing Under the Sentencing Code

       Second, Orie Melvin posits that the requirement that she write the

apology letters is illegal because it is not a lawful component of a criminal

sentence under 42 Pa.C.S.A. § 9721. Whether the trial court had the power

to impose the challenged condition under the Sentencing Code concerns the

legality of sentence.   Commonwealth v. Hall, 80 A.3d 1204, 1211 (Pa.

2013); Commonwealth v. Robinson, 931 A.2d 15, 21 (Pa. Super. 2007)

(en banc). Challenges to an illegal sentence cannot be waived32 and may

be reviewed sua sponte by this Court.        Commonwealth v. Mears, 972
A.2d 1210, 1211 (Pa. Super. 2009); Commonwealth v. Merolla, 909 A.2d
337, 347 (Pa. Super. 2006).


32
   In its Rule 1925(a) written opinion, the trial court contends that Orie
Melvin cannot challenge the apology letter requirement on appeal because
she did not file a post-sentence motion on this issue. Trial Court Opinion,
9/12/2013, at 31. Because challenges to the legality of sentence, however,
are non-waivable, Commonwealth v. Berry, 877 A.2d 479, 486 (Pa.
Super. 2005), appeal denied, 917 A.2d 844 (Pa. 2007), no post-trial motion
was necessary to preserve the issue for appeal.


                                    - 95 -
J-A16007-14


            The scope and standard of review applied to
            determine the legality of a sentence are well
            established. If no statutory authorization exists for a
            particular sentence, that sentence is illegal and
            subject to correction. An illegal sentence must be
            vacated. In evaluating a trial court’s application of a
            statute, our standard of review is plenary and is
            limited to determining whether the trial court
            committed an error of law.

Commonwealth v. Leverette, 911 A.2d 998, 1001–02 (Pa. Super. 2006)

(citations omitted); Commonwealth v. Williams, 868 A.2d 529, 532 (Pa.

Super. 2005), appeal denied, 890 A.2d 1059 (Pa. 2005); Commonwealth

v. Zampier, 952 A.2d 1179, 1181 (Pa. Super. 2008). A challenge to the

legality of a sentence “is essentially a claim that the trial court did not have

jurisdiction to impose the sentence that it handed down. ... A trial court

ordinarily has jurisdiction to impose any sentence which is within the range

of punishments which the legislature has authorized for the defendant’s

crimes.” Commonwealth v. Cappellini, 690 A.2d 1220, 1226 (Pa. Super.

1997) (quoting Commonwealth v. Catanch, 3581 A.2d 226, 228 (Pa.

Super. 1990)).

      42 Pa.C.S.A. § 9721(a) provides trial courts with seven alternative

forms of criminal sentences:

            (a) General rule.--In determining the sentence to
            be imposed the court shall, except as provided in
            subsection (a.1), consider and select one or more of
            the following alternatives, and may impose them
            consecutively or concurrently:

                  (1) An order of probation.



                                     - 96 -
J-A16007-14



                 (2) A determination of guilt without
                 further penalty.

                 (3) Partial confinement.

                 (4) Total confinement.

                 (5) A fine.

                 (6) County intermediate punishment.

                 (7) State intermediate punishment.

42 Pa.C.S.A. § 9721(a).    The trial court sentenced Orie Melvin to county

intermediate punishment.       This Court has stated that the intent of the

legislature in adopting intermediate punishment programs was to give trial

courts another sentencing option which “would lie between probation and

incarceration with respect to sentencing severity; to provide a more

appropriate form of punishment/treatment for certain types of nonviolent

offenders; to make the offender more accountable to the community; and

to help reduce the county jail overcrowding problem.” Commonwealth v.

Poncala, 915 A.2d 97, 101 (Pa. Super. 2006) (citing Williams, 868 A.2d

at 534), appeal denied, 932 A.2d 1287 (Pa. 2007).

     When imposing a county intermediate punishment, the trial court may

attach specified conditions to the sentence, as set forth in 42 Pa.C.S.A. §

9763(b):

           (b) Conditions generally.—The court may attach
           any of the following conditions upon the defendant
           as it deems necessary.



                                     - 97 -
J-A16007-14



              (1) To meet family responsibilities.

              (2) To be devoted to           a   specific
              occupation or employment.

              (3) To participate in a public or nonprofit
              community service program.

              (4) To undergo individual or family
              counseling.

              (5) To undergo available medical or
              psychiatric treatment or to enter and
              remain in a specified institution, when
              required for that purpose.

              (6) To attend educational or vocational
              training programs.

              (7) To attend or reside in a rehabilitative
              facility   or     other      intermediate
              punishment program.

              (8) To refrain from frequenting unlawful
              or disreputable places or consorting with
              disreputable persons.

              (9) To not possess a firearm or other
              dangerous weapon unless granted
              written permission.

              (10) To make restitution of the fruits of
              the crime or to make reparations, in an
              affordable amount, for the loss or
              damage caused by the crime.

              (11) To be subject to intensive
              supervision while remaining within the
              jurisdiction of the court and to notify the
              court or designated person of any
              change in address or employment.




                                - 98 -
J-A16007-14


                  (12) To report as directed to the court
                  or the designated person and to permit
                  the designated person to visit the
                  defendant’s home.

                  (13) To pay a fine.

                  (14) To participate in drug or alcohol
                  screening and treatment programs,
                  including outpatient    and  inpatient
                  programs.

                  (15) To do other things reasonably
                  related to rehabilitation.

                  (16) To remain within the premises of
                  the defendant’s residence during the
                  hours designated by the court.

                  (17) To be       subject   to   electronic
                  monitoring.

42 Pa.C.S.A. § 9763(b).

      None of the conditions in section 9763(b) provides that the defendant

may be compelled to write letters of apology or to require the defendant be

photographed in handcuffs for distribution to a designated group of people

(here, members of the Pennsylvania judiciary).       We therefore we must

determine whether either of the conditions imposed by the trial court fall

within the “catchall” provision in subsection (15), namely “[t]o do other

things reasonably related to rehabilitation.” Id. at § 9763(b)(15).

      In fashioning a sentence, we have acknowledged that trial courts are

vested with “great, but not unfettered” discretion.      Commonwealth v.

Thier, 663 A.2d 225, 229 (Pa. Super.), appeal denied, 670 A.2d 643 (Pa.



                                   - 99 -
J-A16007-14


1995). In Thier, for example, this Court ruled that imposing as a condition

of probation “reasonably related to the rehabilitation of the defendant”33 a

prohibition against engaging in a specific business for one year exceeded

the trial court’s statutory authority under the Sentencing Code. Id. More

recently, our Supreme Court ruled that a trial court could not impose a

condition that the defendant pay a monthly sum to the children of the

victim of his crime, either for purposes of restitution or rehabilitation. Hall,
80 A.3d at 1212-18.

      The scope of this catchall provision in subsection 9763(b)(15) is

undefined,   and   thus   we   must   apply   basic   principles   of   statutory

interpretation to ascertain and effectuate the intention of the legislature.

The Statutory Construction Act requires penal provisions of statutes to be

strictly construed, 1 Pa.C.S.A. § 1928(b)(1), and thus “such language

should be interpreted in the light most favorable to the accused.”

Commonwealth v. Huggins, 836 A.2d 862, 868 n.5 (Pa. 2003) (quoting

Commonwealth v. Booth, 766 A.2d 843, 846 (Pa. 2001)), cert. denied,

541 U.S. 1012 (2004); Hall, 80 A.3d at 1212.

      Moreover,

             When possible, every statute should be construed to
             give effect to all its provisions. Courts must read


33
   42 Pa.C.S.A. § 9754(c)(13) provides that a sentencing court may require
the defendant to “satisfy any other conditions reasonably related to the
rehabilitation of the defendant and not unduly restrictive of his liberty or
incompatible with his freedom of conscience.” 42 Pa.C.S.A. § 9754(c)(13).


                                    - 100 -
J-A16007-14


           and evaluate each section of a statute in the context
           of, and with reference to, the other sections of the
           statute, because there is a presumption that the
           legislature intended the entire statute to be
           operative and effective.

Poncala, 915 A.2d at 104.       In so doing, we apply two closely related

principles of interpretation.    Noscitur a sociis (“it is known by its

associates”), provides that the meaning of a word or phrase may be

determined by reference to the provisions immediately surrounding it.

BLACK’S LAW DICTIONARY, 1087 (8th ed. 2004); Mountain Village v. Bd. of

Supervisors of Longswamp Twp., 874 A.2d 1, 8 (Pa. 2005). Similarly,

ejusdem generis (“of the same kind or class”), dictates that when a list of

two or more specific descriptors is followed by a more general descriptor,

the otherwise wide meaning of the general descriptor must be restricted to

the same general class of the specific descriptors that preceded it. BLACK’S

LAW DICTIONARY, 556 (8th ed. 2004); Tech One Associates v. Bd. of Prop.

Assessment, Appeals & Review of Allegheny County, 53 A.3d 685,

697 (Pa. 2012).

     The vast majority of the conditions in section 9763(b) are not punitive

in nature, although some may have ancillary punitive effects.        In the

broadest sense, the first three conditions all benefit the family of the

defendant and make him or her more accountable to his or her community,

and the tenth condition benefits the victim of the crime. The fourth, fifth,

sixth, seventh, and fourteenth conditions provide for rehabilitation through



                                  - 101 -
J-A16007-14


consultation with professionals, and the eighth, ninth, eleventh and twelfth

conditions all aim to prevent the defendant from committing additional

crimes.   Only the thirteenth, sixteenth, and seventeenth conditions are

purely punitive in nature, providing the sentencing court with the authority

to impose fines or to impose lesser alternatives to total confinement.

      In interpreting the permissible scope of the conditions that may be

imposed under subsection 9763(b)(15) as “things reasonably related to

rehabilitation,” we begin by concluding that the requirement that Orie

Melvin send letters of apology to both her former staff and the members of

the judiciary is a permissible condition under subsection 9763(b)(15). Much

like the condition of restitution or reparations for the loss or damage caused

by the crime, as permitted by subsection 9763(b)(10), these letters of

apology force Orie Melvin to acknowledge the harm caused by her crimes.

This condition is also is reasonably tailored to Orie Melvin’s rehabilitation, as

it may force her to accept responsibility for the harm she caused and, as

such, is consistent with the goals of rehabilitation.    See Hall, 80 A.3d at

1215 (identifying the goals of rehabilitation as “recognition of wrongdoing,

deterrence of future criminal conduct, and encouragement of future law-

abiding conduct”).

      We turn to the condition imposed by the trial court that Orie Melvin

write the apology letters to the members of the judiciary on photographs

while posed in handcuffs.     The certified record reflects that this condition



                                    - 102 -
J-A16007-14


was not imposed to promote her rehabilitation, but rather merely to shame

and humiliate her in the eyes of her former colleagues in the judiciary. The

trial court unquestionably staged the photograph for maximum effect.         At

the time it was taken (immediately after sentencing), Orie Melvin was no

longer in police custody and was otherwise free to go home to begin house

arrest. She was not in restraints at that time, and the trial court directed

that she be placed in handcuffs only to take the photograph.              N.T.,

5/7/2013, at 66 (“This is the picture.    Put handcuffs on her.”).     The trial

court’s use of the handcuffs as a prop is emblematic of the intent to

humiliate Orie Melvin in the eyes of her former judicial colleagues.

      Our conclusion that the trial court’s decision to force Orie Melvin to

write apology letters on the degrading photograph was solely intended to

shame her is further buttressed by the fact that it did not require her to do

so for the apology letters to those most directly affected by Orie Melvin’s

wrongdoing, namely the members of her judicial staff required to do

political work and risk their jobs in the process. Instead, the trial court only

ordered the use of the highly embarrassing photograph for the apology

letters to the far broader and more dispersed group of recipients (members

of the judiciary). As such, this condition was imposed solely for the purpose

of humiliating and shaming her.

      In no sense can this unorthodox gimmick be construed as legitimately

intended for her rehabilitation, but rather as another form of punitive



                                    - 103 -
J-A16007-14


sanction for her crimes – not one authorized under the Sentencing Code. In

this regard, we emphasize that the only catchall condition in section

9763(b) is its subsection (15), which authorizes “things reasonably related

to rehabilitation.”   42 Pa.C.S.A. § 9763(b)(15).     The statute does not

authorize forms of punishment other than those specifically enumerated.

While a defendant may conceivably (or idiosyncratically) experience some

degree of shame from any of the section 9763(b) conditions, inflicting

shame or humiliation on the defendant is not the primary purpose of any of

the specifically defined conditions. Applying noscitur a sociis and ejusdem

generis in this context, we must conclude that while a sentencing court has

wide latitude under subsection 9763(b)(15) to design conditions to assist in

efforts at rehabilitation, no condition may be imposed for the sole purpose

of shaming or humiliating the defendant. Nothing in section 9763(b), or for

that matter, anywhere else in the Sentencing Code, provides (or even

suggests) that shaming or humiliating a defendant is consistent with either

penological policies of this Commonwealth in general or the goals of

rehabilitation in particular.

      In this regard, we note that the highest courts in at least five sister

states have reached similar conclusions, namely that shaming is not

reasonably related to rehabilitation and may in many circumstances

overshadow any possible rehabilitative effects that the punishment might

otherwise provide.    See, e.g., State v. Schad, 206 P.3d 22, 35 (Kansas



                                  - 104 -
J-A16007-14


2009); State v. Mohammad, 43 P.3d 318, 325 (Montana 2002); People

v. Meyer, 680 N.E.2d 315, 318-19 (Illinois 1997); State v. Burdin, 924
S.W.2d 82, 87 (Tenn. 1996); People v. Letterlough, 655 N.E.2d 146,

148-49 (N.Y. 1995); but see United States v. Genentera, 379 F.3d 596,

607 (9th Cir. 2004).

      The broad discretion under subsection 9763(b)(15) to fashion creative

conditions to county intermediate punishment to promote efforts at

rehabilitation does not extend to permit drastic departures from the

sentencing concepts reflected in our Sentencing Code.       The decision to

permit shaming sentences, if determined to be appropriate, is best left to

the realm of our legislature employing its usual safeguards of legislative

study and debate.      At present, however, conditions on criminal sentences

designed solely to shame and humiliate the defendant are not expressly or

implicitly authorized by statute, and thus such conditions are illegal and

subject to correction.

      Because the trial court exceeded its statutory authority in requiring

Orie Melvin to write apology letters to the state’s judges on a photograph of

herself in handcuffs, this condition of Orie Melvin’s sentence of county

intermediate punishment is hereby stricken as illegal.    As ordered by the

trial court, Orie Melvin will be required to write letters of apology both to

the members of her judicial staff and to every judge in Pennsylvania, but

such apology letters do not need be written on the photograph of Orie



                                    - 105 -
J-A16007-14


Melvin in handcuffs.    This Court has the authority to correct an illegal

sentence directly rather than to remand the case for re-sentencing so long

as we do not disrupt the trial court’s sentencing scheme in doing so. See,

e.g., Commonwealth v. Williams, 997 A.2d 1205, 1210 (Pa. Super.

2010); Commonwealth v. Dobbs, 682 A.2d 388, 392 (Pa. Super. 1996);

Commonwealth v. Vazquez, 476 A.2d 466 (Pa. Super. 1984). Here, we

conclude that this amendment to the trial court’s sentence does not disrupt

the sentencing scheme. During sentencing, the trial court made clear that

the apology letters were necessary to address Orie Melvin’s refusal to

accept responsibility for her crimes:

            I don’t believe that [Orie Melvin] is an evil person.
            I’ve never believed that.        I mean, you watch
            television, you see really, really evil people. I don’t
            believe she is evil. But I do believe her arrogance is
            stunning. Her arrogance is stunning.

            She is a person of privilege and, unfortunately, she
            believes she can pick and choose what rules she
            wishes to follow, and which are inconvenient and
            can be ignored.

            Truth be told, I honestly believe that in your heart
            of hearts, you don’t think you did anything wrong.
            Which is more of a pity. You have consistently
            refused to accept any responsibility for any of the
            harm you have done to the people who worked with
            you, the electoral process, to your colleagues in the
            Judiciary, and most of all your family. It’s real
            simple to say that just she violated the law. She
            ruined an awful lot of people. The victims of her
            crime [are] enormous. This was not a single error
            in judgment. This went on for an awfully long
            period of time. Two elections.



                                   - 106 -
J-A16007-14



                                  *      *      *

             The defendant has left a trail of victims.
             Unbelievable. Your sister’s staff, your staff, you
             made them do things that you knew jeopardized
             their jobs and their livelihoods. You brought shame
             to the Judiciary.     There are 500, at least 500
             members of the Judiciary who have been tarnished
             by your behavior.

N.T., 5/7/2013, at 49, 51.

       In our view, the trial court’s requirement that Orie Melvin write letters

of apology to her judicial staff and to every judge in Pennsylvania directly

addresses the trial court’s intent to rehabilitate her by requiring her to

acknowledge her wrongdoing.        Because our amendment of the sentence

does not disrupt the trial court’s overall sentencing scheme, including its

efforts to have Orie Melvin accept responsibility for her crimes and their

impact, remand for resentencing is unnecessary.

     3. Written Sentencing Order

       Finally, we reject Orie Melvin’s contention that the requirement that

she write apology letters is not a part of her sentence because it was not

included in the written sentencing order.       As explained hereinabove, the

certified record on appeal reflects that the requirement of writing letters of

apology was expressly set forth in a written Amended Order of Sentence

and again later in a Corrected Amended Order of Sentence. See supra at

5.    Accordingly, Commonwealth v. Foster, 324 A.2d 538 (Pa. Super.




                                      - 107 -
J-A16007-14


1974), and its progeny have no application here.            Id. at 539 (“Oral

statements made by the judge in passing sentence, but not incorporated in

the written sentence signed by [the sentencing judge], are not part of the

judgment of sentence.”); Commonwealth v. Willis, 68 A.3d 997, 1010

(Pa. Super. 2013) (“It is well settled that, where there is a discrepancy

between the sentence as written and orally pronounced, the written

sentence generally controls.”).

   II. Sua Sponte Stay of Sentencing During Pendency of Appeal

      We turn to Orie Melvin’s appeal at 1974 WDA 2013 from the trial

court’s sua sponte order dated November 15, 2013 staying her criminal

sentence in its entirety. For her first issue in this appeal, Orie Melvin insists

that the trial court lacked jurisdiction and authority to sua sponte suspend

Orie Melvin’s sentence while her direct appeal was pending in this Court.

We agree and reverse the trial court’s November 15, 2013 order staying

Orie Melvin’s sentence.

      In Commonwealth v. Quinlan, 639 A.2d 1235 (Pa. Super. 1994),

appeal dismissed, 675 A.2d 711 (Pa. 1996), this Court set forth the general

rules with respect to a trial court’s jurisdiction over its orders after an

appeal has been taken.

            Trial courts have the power to alter or modify a
            criminal sentence within thirty days after entry, if no
            appeal is taken. 42 Pa.C.S.A. § 5505. Generally,
            once the thirty-day period is over, the trial court
            loses the power to alter its orders. Also, when an



                                    - 108 -
J-A16007-14


            appeal is taken, the trial court has no jurisdiction to
            modify its sentence. Pa. R.A.P. 1701(a).

Id. at 1238 (case citations omitted); see also Commonwealth v.

Walters, 814 A.2d 253, 255 (Pa. Super. 2002), appeal denied, 831 A.2d
599 (Pa. 2003).

      Based upon this general rule, the trial court had no jurisdiction to

enter a stay of its sentencing order.34          In its opinion pursuant to Rule

1925(a) of the Pennsylvania Rules of Appellate Procedure, however, the

trial court explained it acted in accordance with appellate Rule 1701(b)(1),

which provides trial courts with limited exceptions from the general rule to,

inter alia, preserve the status quo during the pendency of an appeal. The

trial court stated:

            Pursuant to Pa. R.A.P. 1701(b)(1), the trial court is
            authorized to grant supersedeas after an appeal is
            taken. Pa. R.A.P. 1701(b)(1) states as follows:

                      (b) Authority of a trial court or agency
                      after appeal. After an appeal is taken or
                      review of a quasijudicial order is sought,
                      the trial court or other government unit
                      may:




34
    The 30-day period for modifications under 42 Pa.C.S.A. § 5505 expired
well before the trial court entered its November 15, 2013 stay order. While
this Court has recognized an exception to section 5505’s 30-day period for
modifications to correct clerical or other formal errors clear on the face of
the record and which do not require an exercise of discretion, ISN Bank v.
Rajaratnam, 83 A.3d 170, 172-73 (Pa. Super. 2013) (citing Stockton v.
Stockton, 698 A.2d 1334, 1337 n.3 (Pa. Super. 1997)), that exception is
not at issue here.


                                       - 109 -
J-A16007-14


                (1) Take such action as may be
                necessary to preserve the status quo,
                correct formal errors in papers relating to
                the matter, cause the record to be
                transcribed,    approved,     filed    and
                transmitted, grant leave to appeal in
                forma pauperis, grant supersedeas, and
                take other action permitted or required
                by these rules or otherwise ancillary to
                the appeal or petition for review
                proceeding.

          This [c]ourt has attempted to make it clear that the
          sentence imposed on May 14, 2013, was an entire
          sentencing scheme.     (HT at 4).   The conditions
          imposed on the sentence of intermediate punishment
          were all essential to the sentencing scheme. The
          sentencing conditions were imposed pursuant to 42
          Pa.C.S.A. §9763(b)(15) and are required by the
          sentence.

          [Orie Melvin] cannot select the parts of her sentence
          that she wants to serve, and the parts that she
          doesn’t want to serve.       This court imposed a
          sentence with multiple conditions, each of which was
          an essential component of the sentencing scheme.

          The Superior Court granted stay of the conditions
          imposed on house arrest requiring [Orie Melvin] to
          write apology letters to [Orie Melvin’s] staff and send
          a photograph with a short apology written thereon to
          the Pennsylvania judiciary. This [c]ourt’s sentence
          cannot be bifurcated. The sentence imposed on May
          14, 2013, was an entire sentencing scheme. The
          conditions are integral to the sentence of house
          arrest. [Orie Melvin] stopped serving this Court’s
          sentence when the Superior Court stayed the
          apology requirement. Therefore, this [c]ourt stayed
          the entire sentence to preserve the status quo. This
          [c]ourt properly granted supersedeas of the entire
          sentence in the instant matter, pursuant to Pa.R.A.P.
          1701(b)(1).




                                 - 110 -
J-A16007-14


Trial Court Opinion, 3/24/2014, at 3-5.

      A supersedeas order “is an auxiliary process designed to supersede or

hold in abeyance the enforcement of the judgment of an inferior tribunal.”

Goodstein v. Goodstein, 619 A.2d 703, 706 (Pa. Super. 1992) (quoting

Young J. Lee, Inc. v. Com., Dept. of Revenue, 474 A.2d 266 (Pa.

1983)), appeal dismissed, 639 A.2d 1180 (Pa. 1994).         Because the trial

court’s November 15, 2013 order suspended its own sentencing order,

rather than the “judgment of an inferior tribunal,” we question whether said

order is properly designated as a “supersedeas.” We need not decide this

question, however, since whether the November 15, 2013 order was a

“supersedeas” or merely a stay to preserve the status quo, the trial court

lacked any jurisdiction to enter it for at least two reasons. First, the trial

court’s order did not preserve, but rather disrupted, the status quo. At the

time of its entry, Orie Melvin was serving her sentence of house arrest and

complying with all of the conditions of said sentence with the exception of

the requirement to write apology letters, which condition this Court stayed

on November 6, 2013 during the pendency of her direct appeal. The trial

court’s order altered the status quo.

      Second, and more importantly, in its November 6, 2013 opinion

granting the stay of the apology letters requirement, this Court expressly

rejected any contention that its stay either disrupted the trial court’s




                                   - 111 -
J-A16007-14


sentencing scheme or provided any basis for the trial court to revisit or

modify its sentencing order at that time.

            In its Response to Application for Stay, the
            Commonwealth requests that if this Court grants
            the stay, the case should be immediately remanded
            to the trial court for resentencing because the
            ‘entire sentencing scheme has been disrupted.’ We
            decline to do so for two reasons. First, the
            Commonwealth cites to no rule or other authority
            that would permit us to remand the case to the trial
            court at this time, even if we were otherwise
            inclined to do so. Second, and more importantly,
            the grant of the Application for Stay does not
            disrupt the trial court's sentencing scheme.
            Instead, it only stays a portion of the sentencing
            order pending resolution by this Court of
            constitutional and statutory arguments regarding its
            legality.     The appropriate audience for the
            Commonwealth's argument is the merits panel of
            this Court. If it determines that the requirement
            that Orie Melvin write and send apology letters is
            illegal, and that eliminating the requirement
            disrupts the sentencing scheme, the case will be
            remanded to the trial court for resentencing
            (including, if appropriate, a term of incarceration).
            At this juncture, we do no more than postpone the
            performance of this part of the sentence until Orie
            Melvin's direct appeal is decided.

Melvin, 79 A.3d at 1204-05.

      On appeal, Orie Melvin contends that the trial court entered its sua

sponte order staying the entire sentence “in defiance of this Court’s ruling

on November 6, 2013.” Orie Melvin’s Brief at 25. We agree. We note that

in its appellate brief, the Commonwealth also agreed, indicating that “a

panel of this Court refused to give Judge Nauhaus the opportunity to stay




                                   - 112 -
J-A16007-14


the entire sentence, explicitly rejecting the argument that the stay of the

apology letters would disrupt the sentencing scheme.”      Commonwealth’s

Brief at 14.    At oral argument of this appeal on May 30, 2014, the

Commonwealth declined to support the trial court’s contention that it had

any jurisdiction to enter the November 15, 2013 stay order.35

                             III. CONCLUSION

      On the appeal at 844 WDA 2013, we affirm the judgment of sentence

after modification of the sentence as described in detail hereinabove.   As

ordered by the trial court, Orie Melvin will be required to write letters of

apology to the members of her judicial staff and to every judge in

Pennsylvania, but no apology letter need be written on photographs of

herself in handcuffs.

      On the appeal at 1974 WDA 2013, we reverse the trial court’s order

staying Orie Melvin’s criminal sentence and reinstate the sentence set forth

in the written sentencing order dated May 7, 2013 except that the condition

that the letters of apology to members of the Pennsylvania Judiciary be

written on a photograph of Orie Melvin in handcuffs is eliminated.

      Jurisdiction relinquished.




35
   In light of our disposition of Orie Melvin’s first issue in the appeal at
1974 WDA 2013, it is unnecessary to address her second issue on appeal.


                                   - 113 -
J-A16007-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/21/2014




                          - 114 -